

Exhibit 10.6

CAMERON INTERNATIONAL CORPORATION
 
RETIREMENT SAVINGS PLAN
 


 
As Amended and Restated
 
Effective January 1, 2008
 

 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
 
RETIREMENT SAVINGS PLAN
 
TABLE OF CONTENTS
 
 
 

   
Page
ARTICLE I   DEFINITIONS AND CONSTRUCTION
 
1.1
Definitions
1
1.2
Construction.
1
ARTICLE II  ELIGIBILTIY TO PARTICIPATE
11
2.1
Commencement of Participation.
11
2.2
Changes in Employment Status.
11
2.3
Election Form.
13
ARTICLE III  CONTRIBUTIONS
13
3.1
Basic Contributions.
13
3.2
Matching Contributions.
14
3.3
Rollover Contributions.
14
3.4
Transferred Contributions.
15
3.5
Company Retirement Contributions.
15
3.6
Catch-Up Contributions.
15
3.7
Profit Sharing Contributions.
15
3.8
Retirement Contributions.
16
3.9
Effect of Plan Termination or Withdrawal.
17
ARTICLE IV  ADMINISTRATION OF CONTRIBUTIONS
17
4.1
Limitations on Basic Contributions.
17
4.2
Excess Elective Deferrals.
17
4.3
Limitation on Matching Contributions.
17
4.4
Delivery of Contributions.
17
4.5
Allocation of Matching Contributions.
18
4.6
Allocation of Company Retirement Contributions.
18
4.7
Allocation of Profit Sharing Contributions.
18
4.8
Allocation of Retirement Contributions.
18
4.9
Crediting of Contributions.
18
4.1
Changes in Reduction and Deduction Authorizations.
18
ARTICLE V  DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
19
5.1
Deposit of Contributions.
19
5.2
Investment of Accounts.
19
5.3
Elimination of Funds.
20
ARTICLE VI  ESTABLISHMENT OF FUNDS AND MEMBERS' ACCOUNTS
20
6.1
Investment Responsibility.
20
6.2
Establishment and Maintenance of Funds.
20
6.3
Company Stock Fund.
20
6.4
Income on Trust Funds.
20
6.5
Separate Accounts.
20
6.6
Voting of Company Stock in the Company Stock Fund.
20
ARTICLE VII  VESTING
21
7.1
Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts.
21
7.2
Vesting in Company Retirement and Profit Sharing and Retirement Contributions.
21
7.3
Forfeitures.
22
7.4
Election of Former Vesting Schedule.
24
7.5
Vesting Service.
24
7.6
Transfers.
25
7.7
Loss and Reinstatement of Years of Vesting Service.
25
7.8
Prior Plan Vesting Rights.
26
7.9
Finality of Determinations.
26
ARTICLE VIII  WITHDRAWALS WHILE EMPLOYED
26
8.1
Withdrawals Prior to Age 59½.
26
8.2
Withdrawals After Age 59½.
28
8.3
Form of Withdrawals.
28
8.4
Withdrawals of Prior Plan Amounts.
28
ARTICLE IX  LOANS
28
9.1
Eligibility for Loan.
28
9.2
Maximum Loan.
29
9.3
Operation of Article.
29
ARTICLE X  DISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT
29
10.1
Eligibility for Distribution.
29
10.2
Distribution of Separate Accounts.
29
10.3
Form of Distribution.
32
10.4
Limitation on Commencement of Distribution.
33
10.5
Restriction on Alienation.
34
10.6
Payments to Incompetents or Minors.
34
10.7
Commercial Annuities.
34
10.8
Actuarial Equivalency.
34
10.9
Eligible Rollover Distributions.
34
10.1
Deferral of Payments.
35
10.11
Lost or Missing Members or Beneficiaries.
35
10.12
Minimum Distribution Requirements.
35
ARTICLE XI   BENEFICIARIES AND DEATH BENEFITS
38
11.1
Designation of Beneficiary.
38
11.2
Beneficiary in the Absence of Designated Beneficiary.
38
11.3
Spousal Consent to Beneficiary Designation.
38
11.4
Death Benefits from Non-IAR Accounts.
38
11.5
Death Benefits from IAR Accounts.
39
11.6
Commencement of Death Benefits.
40
ARTICLE XII   ADMINISTRATION
40
12.1
Plan Administrator.
40
12.2
Authority of the Company.
40
12.3
Action of the Company.
41
12.4
Claims Review Procedure.
41
12.5
Qualified Domestic Relations Orders.
41
12.6
Indemnification.
41
12.7
Temporary Restrictions.
42
ARTICLE XIII   AMENDMENT AND TERMINATION
42
13.1
Amendment.
42
13.2
Limitation of Amendment.
42
13.3
Termination.
42
13.4
Withdrawal of an Employer.
43
13.5
Corporate Reorganization.
43
ARTICLE XIV   ADOPTION BY SUBSIDIARIES: EXTENSION TO NEW BUSINESS OPERATIONS
43
ARTICLE XV   MISCELLANEOUS PROVISIONS
43
15.1
No Commitment as to Employment.
43
15.2
Benefits.
43
15.3
No Guarantees.
43
15.4
Exclusive Benefit.
44
15.5
Duty to Furnish Information.
44
15.6
Merger, Consolidation, or Transfer of Plan Assets.
44
15.7
Return of Contributions to Employers.
44
15.8
Addenda.
44
15.9
Validity of Agreement.
44
15.1
Uniformed Services Employment and Reemployment Rights Act Requirements.
44
ARTICLE XVI   SECTION 415 LIMITATIONS
45
16.1
Application.
45
16.2
Section 415 Definitions.
45
16.3
Limitations and Corrections.
46
16.4
Multiple Plans.
47
16.5
Contribution Adjustments.
47
ARTICLE XVII   TOP-HEAVY PLAN RULES
47
17.1
Application.
47
17.2
Top-Heavy Definitions.
47
17.3
Top-Heavy Minimum Allocation Rules.
50
17.4
Top-Heavy Compensation Limitation.
51
17.5
Top-Heavy Vesting Provisions.
51
17.6
Top-Heavy Plan/Benefit Limitations.
51



 





 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
 
RETIREMENT SAVINGS PLAN
 
WHEREAS, Cameron International Corporation (the “Company”) has heretofore
adopted the Cameron International Corporation Retirement Savings Plan,
hereinafter referred to as the “Plan,” for the benefit of certain of its
employees; and
 
WHEREAS, the Company desires to restate the Plan and to amend the Plan in
several respects, intending thereby to provide an uninterrupted and continuing
program of benefits;
 
NOW, THEREFORE, the Plan is hereby restated in its entirety as follows with no
interruption in time, effective as of January 1, 2008, except as otherwise
indicated herein.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE I
 
DEFINITIONS AND CONSTRUCTION
 
1.1 Definitions
 
The following words and phrases as used herein shall have the meanings
hereinafter set forth, unless a different meaning is plainly required by the
context:
 
(1) The term “Addendum” shall mean the overriding provisions which are
applicable to certain Employees in accordance with the provisions of Section
15.8 and which shall constitute for all purposes a part of the Plan and in the
event of conflict with any other provision of the Plan shall control.
 
(2) The term “Affiliate” shall mean any member of a controlled group of
corporations (as determined under Section 414(b) of the Code) of which the
Company is a member; any member of a group of trades or businesses under common
control (as determined under Section 414(c) of the Code) with the Company; and
any member of an affiliated service group (as determined under Section 414(m) of
the Code) of which the Company is a member.
 
(3) The term “Allocation Month” shall mean each calendar month for which an
Employer makes Company Retirement Contributions in accordance with the
provisions of Section 3.5.
 
(4) The term “Allocation Year” shall mean each Plan Year.
 
(5) The term “Basic Account” shall mean the Separate Account of a Member to
which Basic Contributions are credited in accordance with the provisions of
Section 4.9.
 
(6) The term “Basic Contribution” shall mean any cash or deferred arrangement
contribution made to the Plan by an Employer on behalf of a Member in accordance
with the provisions of Sections 2.3 and 3.1.
 
(7) The term “Beneficiary” shall mean the person or persons who, in accordance
with the provisions of Article XI hereof, shall be entitled to receive
distribution hereunder in the event a Member or Inactive Member dies before his
interest shall have been distributed to him in full.
 
(8) The term “Break in Service” shall mean any Plan Year during which an
Employee completes not more than 500 Hours of Service; provided, however, that
for purposes of Section 7.7, no Employee shall incur a Break in Service solely
by reason of an absence due to (i) the birth of a child of the Employee, (ii)
the pregnancy of the Employee, (iii) the placement of a child with the Employee
on account of the adoption of such child by such Employee, or (iv) the caring
for a child of an Employee for a period beginning following the birth or
placement of such child, with respect to the Plan Year in which such absence
begins, if the Employee otherwise would have incurred a Break in Service or, in
any other case, in the immediately following Plan Year; and provided further,
that although an Employee may not receive credit for vesting or benefit accrual
purposes, a Break in Service shall not be deemed to occur with respect to any
layoff or sick leave not in excess of the period of time during which his
seniority is retained; and provided further, however, that no Member shall incur
a Break in Service by reason of failure to complete more than 500 hours of
service during the Plan Year beginning and ending on December 31, 2001.
 

 
 
 

--------------------------------------------------------------------------------

 



 


 
(8A)           The term “Brookshire Union Employee” shall mean an Employee who
is a member of the Local Lodge 15 and District Lodge 37, International
Association of Machinists and Aerospace Workers.
 
(9) The term “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.  Reference to a section of the Code shall include such
section and any comparable section or Sections of any future legislation that
amends, supplements, or supersedes such section.
 
(10) The term “Company” shall mean Cameron International Corporation, its
successors, and the surviving corporation resulting from any merger or
consolidation of Cameron International Corporation with any other corporation or
corporations.
 
(11) The term “Company Retirement Contributions” shall mean the contributions
made to the Plan by an Employer in accordance with the provisions of Section
3.5.
 
(12) The term “Company Stock” shall mean the common stock of Cameron
International Corporation.
 
(13) The term “Company Stock Fund” shall mean the investment fund established to
invest in Company Stock and maintained pursuant to the provisions of Section
6.3.
 
(14) The term “Compensation” shall mean the total of all wages, salaries, fees
for professional service and other amounts received in cash or in kind by a
Member while a Member for services actually rendered or labor performed for the
Employer to the extent such amounts are includable in gross income, subject to
the following adjustments and limitations:
 
 
(A)
The following shall be excluded:

 
 
(i)
Accrued or unused vacation pay which is paid following termination of
employment;

 
 
(ii)
Reimbursements and other expense allowances (including but not limited to
automobile expense allowances and foreign service premiums);

 
 
(iii)
Cash and noncash fringe benefits;

 
 
(iv)
Moving expense reimbursements;

 
 
(v)
Employer contributions to or payments from this or any other deferred
compensation program, whether such program is qualified under Section 401(a) of
the Code or nonqualified, other than Basic Contributions;

 



 
 
 

--------------------------------------------------------------------------------

 



 
 
(vi)
Welfare benefits (including but not limited to severance benefits);

 
 
(vii)
Amounts realized from the receipt or exercise of a stock option that is not an
incentive stock option within the meaning of Section 422 of the Code;

 
 
(viii)
Amounts realized at the time property described in Section 83 of the Code is
freely transferable or no longer subject to a substantial risk of forfeiture;

 
 
(ix)
Amounts realized as a result of an election described in Section 83(b) of the
Code;

 
 
(x)
Any amount realized as a result of a disqualifying disposition within the
meaning of Section 421(a) of the Code; and

 
 
(xi)
Any other amounts that receive special tax benefits under the Code but are not
hereinafter included.

 
 
(B)
Basic Contributions and any other elective contributions made on a Member’s
behalf by the Employer that are not includable in income under Section 125,
Section 402(e)(3), Section 402(h), or Section 403(b) of the Code and any amounts
that are not includable in the gross income of a Member under a salary reduction
agreement by reason of the application of Section 132(f) of the Code shall be
included.

 
 
(C)
The Compensation of any Member taken into account for purposes of the Plan shall
be limited to $200,000 for any Plan Year with such limitation to be:

 
 
(i)
Adjusted automatically to reflect any amendments to Section 401(a)(17) of the
Code and any cost-of-living increases authorized by Section 401(a)(17) of the
Code; and

 
 
(ii)
Prorated for a Plan Year of less than twelve months and to the extent otherwise
required by applicable law.”

 
(15) The term “Contribution Hour” shall mean an hour of employment in an
hourly-rated employment classification while an IAR Member of the Plan for which
such Member receives Compensation from an Employer, including overtime hours and
any paid hours for vacation periods or holidays, but excluding any other paid
hours for any other absences during which no duties are performed.
 
(16) The term “Contribution Rate” shall mean the following contribution rates,
depending upon an IAR Member’s employment classification at the time such
Contribution Hours are credited:
 



 
 
 

--------------------------------------------------------------------------------

 



 
Employment Classification
Contribution Rate
Labor Grade 82, 83, or 84
$0.37
Labor Grade 85
$0.44
Labor Grade 86, 87, or 88
$0.48

Notwithstanding the foregoing, in no event shall an IAR Member’s Contribution
Rate be a rate that is less than the Contribution Rate applicable for such IAR
Member as of April 27, 2003; provided, however, that if an IAR Member’s Labor
Grade changes on or after such date, such IAR Member’s Contribution Rate will be
determined pursuant to the Schedule set forth above.
 
(17) The term “Controlled Entity” shall mean each corporation that is a member
of a controlled group of corporations, within the meaning of Section 1563(a) of
the Code determined without regard to Section 1563(a)(4) and Section
1563(e)(3)(C), of which the Company is a member, each trade or business (whether
or not incorporated) with which the Company is under  common control and each
corporation that is a member of an affiliated service group, within the meaning
of Section 414(m) of the Code, of which the Company is a member.
 
(18) The term “Cooper Savings Plan” shall mean the Cooper Industries, Inc.
Retirement and Savings Plan, the Cooper Industries, Inc. Savings Plan, and
Cooper Industries, Inc. Stock Ownership Plan.
 
(19) The term “Effective Date” shall mean January 1, 2008 as to this restatement
of the Plan, except (A) as otherwise indicated in specific provisions of the
Plan, and (B) that provisions of the Plan required to have an earlier effective
date by applicable statute and/or regulation and shall apply, as of such
required effective date, to any plan merged into this Plan.  The original
effective date of the Plan was April 1, 1995.
 
(20) The term “Eligible Employee” shall mean any salaried or hourly Employee of
the Employer who is (i) a common law employee who is paid in United States
dollars from a payroll maintained in the United States, (ii) a non-United States
citizen who is a lawful, permanent resident of the United States and who is
subject to United States federal income taxes on his worldwide income, or (iii)
an Eligible Foreign Employee.  In no event shall the term “Eligible Employee”
mean (i) any person who is rendering service to an Employer solely as a director
or an independent contractor, (ii) any person who is covered by a collective
bargaining agreement unless such agreement specifically provides for coverage by
the Plan, or (iii) any person who is a nonresident alien and who receives no
earned income within the meaning of Section 911(b) of the Code from an Employer
which constitutes income from sources within the United States as defined in
Section 861(a)(3) of the Code, or (iv) an Employee who is a Leased Employee or
who is designated, compensated, or otherwise classified by the Employer as a
Leased Employee.  Notwithstanding any provision of the Plan to the contrary, no
individual who is designated, compensated, or otherwise classified or treated by
the Employer as an independent contractor shall be eligible to become a Member
of the Plan.
 

 
 

--------------------------------------------------------------------------------

 



 
(21) The term “Eligible Foreign Employee” shall mean any individual who (i) is a
citizen of the United States or a permanent, lawful resident of the United
States, (ii) is an employee of an Included Foreign Affiliate, and (iii) is not
covered by any other funded plan of deferred compensation under which
contributions are provided by any other person, firm, or corporation with
respect to the remuneration paid to such individual by the Included Foreign
Affiliate.
 
(22) The term “Eligible Retirement Plan” shall mean, with respect to
distributions made from the Plan after December 31, 2001, any of:  an individual
retirement account described in Section 408(a) of the Code, an individual
retirement annuity described in Section 408(b) of the Code, an annuity plan
described in Section 403(a) of the Code, a qualified plan described in Section
401(a) of the Code, that, under its provisions does, and under applicable law
may, accept an Eligible Rollover Distribution, an annuity contract described in
Section 403(b) of the Code, and an eligible plan under Section 457(b) of the
Code that is maintained by a state, political subdivision of a state, or agency
or instrumentality of a state or political subdivision of a state and that
agrees to separately account for the amounts transferred into such plan from
this Plan.  The definition of Eligible Retirement Plan shall also apply in the
case of a distribution to a surviving spouse or to a spouse or former spouse who
is an alternate payee under a qualified domestic relations order, as defined in
Section 414(p) of the Code.
 
(23) The term “Eligible Rollover Distribution” shall mean all or any portion of
a Plan distribution to a Member or a Beneficiary who is a deceased Member’s
surviving spouse or an alternate payee under a qualified domestic relations
order who is a Member’s spouse or former spouse; provided, however, that such
distribution is not (i) one of a series of substantially equal periodic payments
made at  least annually for over a specified period of ten or more years or the
life of the Member or Beneficiary or the joint lives of the Member and a
designated beneficiary, (ii) a distribution to the extent such distribution is
required under Section 401(a)(9) of the Code; or (iii) the portion of any
distribution which is not includable in gross income (determined without regard
to any exclusion of net unrealized appreciation with respect to employer
securities).  Further, a distribution pursuant to Section 8.1 from the Separate
Account of a Member attributable to Basic Contributions who has not attained age
59 ½ shall not constitute an Eligible Rollover Distribution.  Notwithstanding
the foregoing or any other provision of the Plan, (A) any amount that is
distributed from the Plan on account of hardship pursuant to Section 8.1 shall
not be an Eligible Rollover Distribution and no election may be made to have any
portion of such a distribution paid directly to an Eligible Retirement Plan and
(B) a portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includable in gross income; provided, however, that
such portion may be transferred only to an individual retirement account or
annuity described in Section 408(a) or (b) of the Code or to a qualified defined
contribution plan described in Section 401(a) or 403(a) of the Code that agrees
to separately account for amounts so transferred, including separately
accounting for the portion of such distribution which is includable in gross
income and the portion of such distribution which is not so includable.
 

 
 

--------------------------------------------------------------------------------

 



 
(24) The term “Employee” shall mean each (A) individual employed by the Employer
or a Controlled Entity and (B) Leased Worker.
 
(25) The term “Employer” shall mean the Company or any Affiliate of the Company
which adopts the Plan as herein provided so long as the Affiliate has not
withdrawn from the Plan.
 
(26) The term “Employment Commencement Date” shall mean the first date on which
an Employee completes an Hour of Service.
 
(27) The term “Entry Date” shall mean January 1 or July 1.
 
(28) The term “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.  Reference to a section of ERISA shall
include such section and any comparable section or Sections of any future
legislation that amends, supplements, or supersedes such section.
 
(29) The term “Foreign Affiliate” shall mean a “foreign affiliate” as defined in
Section 3121(1)(8) of the Code.
 
(30) The term “Fund” shall mean any of the investment funds established and
maintained in accordance with the provisions of Section 6.2.
 
(31) The term “Highly-Compensated Employee” shall mean each Employee who
performs services during the Plan Year for which the determination of who is
highly compensated is being made (the “Determination Year”) and who:
 
 
(a)
is a fiver-percent owner of the Employer (within the meaning of section
416(i)(1)(A)(iii) of the Code) at any time during the Determination Year or the
twelve-month period immediately preceding the Determination Year (the “Look-Back
Year”); or

 
 
(b)
for the Look-Back Year, receives compensation (within the meaning of section
414(q)(4) of the Code; “compensation” for purposes of this Paragraph) in excess
of $80,000 (with such amount to be adjusted automatically to reflect any
cost-of-living adjustments authorized by section 414(q)(1) of the Code) during
the Look-Back Year.

 
For the purposes of the preceding sentence, (i) all employers aggregated with
the Employer under section 414(b), (c), (m), or (o) of the Code shall be treated
as a single employer and (ii) a former Employee who had a separation year
(generally, the Determination Year such Employee separates from service) prior
to the Determination Year and who was an active Highly Compensated Employee for
either such separation year or any Determination Year ending on or after such
Employee’s fifty-fifth birthday shall be deemed to be a Highly Compensated
Employee.  To the extent that the provisions of this Paragraph are inconsistent
or conflict with the definition of a “highly compensated employee” set forth in
section 414(q) of the Code and the Treasury regulations thereunder, the relevant
terms and provisions of section 414(q) of the Code and the Treasury regulations
thereunder shall govern and control.
 

 
 

--------------------------------------------------------------------------------

 



 
(32) The term “Hour of Service” shall mean an hour for which an employee is
paid, or entitled to be paid, with respect to the performance of duties for an
Employer or a Controlled Entity either as regular wages, salary or commissions,
or pursuant to an award or agreement requiring an Employer or a Controlled
Entity to pay back wages.  Hours under this paragraph shall be calculated and
credited pursuant to Section 2530.200b-2(b) and (c) of the Department of Labor
regulations which are incorporated herein by reference.
 
(33) The term “IAR Account” shall mean the Separate Account of a Member to which
the Company Retirement Contributions are credited in accordance with the
provisions of Section 4.8.
 
(34) The term “IAR Member” shall mean, except as provided in Section 2.1(c) with
respect to certain Part Time Employees and Temporary Employees, each Eligible
Employee who is a Brookshire Union Employee whose Employment Commencement Date
occurred prior to January 1, 2005; provided, however, that, except as provided
in Section 2.1(c) with respect to certain Part Time and Temporary Employees, an
Eligible Employee who is a Brookshire Union Employee and whose Reemployment Date
occurs on or after January 1, 2005 shall become a Profit Sharing Member and not
an IAR Member, in accordance with the provisions of Section
2.1.  Notwithstanding the foregoing, solely for purposes of Article X
(Distributions on Retirement or Other Termination of Employment) and Article XI
(Beneficiaries and Death Benefits), the term “IAR Member” shall include each
Member who was an IAR Member on or before December 31, 2007.
 
(35) The term “Inactive Member” shall mean any Member who ceases to be an
Employee and whose Separate Accounts have not been distributed in accordance
with the provisions of the Plan.
 
(36) The term “Included Foreign Affiliate” means a “Foreign Affiliate” with
respect to which there shall be in effect between the Company and the Secretary
of the Treasury or his delegate an agreement pursuant to Section 3121(1) of the
Code, whereby coverage under Title II of the federal Social Security Act has
been extended to service performed outside the United States by United States
citizens employed by such “Foreign Affiliate.”
 
(37) The term “Leased Worker” shall be a person (other than a person who is an
employee without regard to this paragraph (37)) engaged in performing services
for a Controlled Entity (the “recipient”) pursuant to an agreement between the
recipient and any other person (“Leasing Organization”) who meets the following
requirements:
 
 
(a)
he has performed services for one or more Controlled Entities (or for any other
“related persons” determined in accordance with Section 414(n)(6) of the Code)
on a substantially full-time basis for a period of at least one year;

 
 
(b)
such services are of a type historically performed in the business field of the
recipient, in the United States, by employees (or, from and after January 1,
1997, such services are performed under primary direction or control by the
Employer or a Controlled Entity); and

 

 
 

--------------------------------------------------------------------------------

 



 
 
(c)
he is not participating in a “safe harbor plan” of the Leasing
Organization.  (For this purpose, a “safe harbor plan” is a plan that satisfies
the requirements of Section 414(n)(5) of the Code, which will generally be a
money purchase pension plan with a non-integrated employer contribution rate of
at least ten percent of compensation and which provides for immediate
participation and full and immediate vesting).

 
A person who is a Leased Worker during any taxable year beginning after December
31, 1983, shall also be considered an employee of a Controlled Entity during
such period (and solely for the purpose of determining length of service for
participation and vesting purposes, and shall also be considered to have been an
employee for any earlier period in which he was a Leased Worker) but shall not
be a Member and shall not otherwise be eligible to become covered by the Plan
during any period in which he is a Leased Worker.  Notwithstanding the
foregoing, the sole purpose of this paragraph (37) is to define and apply the
term “Leased Worker” strictly (and only) to the extent necessary to satisfy the
minimum requirements of Section 414(n) of the Code relating to “leased
employees.”  This paragraph (37) shall be interpreted, applied and, if and to
the extent necessary, deemed modified without formal amendment of language, so
as to satisfy solely the minimum requirements of Section 414(n) of the Code.
 
(38) The term “Matching Account” shall mean the Separate Account of a Member to
which Matching Contributions are credited in accordance with the provisions of
Section 4.9.
 
(39) The term “Matching Contribution” shall mean the contributions which an
Employer contributes to the Plan in accordance with the provisions of Section
3.2.
 
(40) The term “Member” shall mean an Eligible Employee who participates in the
Plan in accordance with the provisions of Article II.
 
(41) The term “Participation Service” shall mean the measure of service used in
determining a Part Time Employee’s or Temporary Employee’s eligibility to
participate in the Plan as determined pursuant to Section 2.1(b).
 
(42) The term “Part Time Employee” shall mean an Employee who is classified as a
part time employee under the Employer’s regular payroll practices.
 
(43) The term “Pay Period” shall mean the periodic payroll period for which a
Member receives compensation from an Employer.
 

 
 

--------------------------------------------------------------------------------

 



 
(44) The term “Period of Service” shall mean each period of an individual’s
Service commencing on his Employment Commencement Date or a Reemployment Date,
if applicable, and ending on a Severance Date.  Notwithstanding the foregoing, a
period during which an individual is absent from Service by reason of the
individual’s pregnancy, the birth of a child of the individual, the placement of
a child with the individual in connection with the adoption of such child by the
individual, or for the purposes of caring for such child for the period
immediately following such birth or placement shall not constitute a Period of
Service between the first and second anniversary of the first date of such
absence.  A Period of Service shall also include any period required to be
credited as a Period of Service by federal law other than ERISA or the Code, but
only under the conditions and to the extent so required by such federal
law.  Further, to the extent required by section 414(n) of the Code and the
applicable interpretative authority thereunder, an individual’s Period of
Service shall include any period for which such individual was a Leased Worker
(or would have been a Leased Worker but for the requirements of clause (a) of
the definition of such term set forth in Section 1.1(37)).
 
(45) The term “Period of Severance” shall mean each period of time commencing on
an individual’s Severance Date and ending on a Reemployment Date.
 
(46) The term “Permanent and Total Disability” shall mean a physical or mental
condition which has resulted in an Employee being eligible for benefits under
the Employer’s long-term disability income plan.  An Employee shall cease to be
Permanently and Totally Disabled for purposes of the Plan as of the date he
ceases to be eligible for benefits under the Employer’s long-term disability
income plan.
 
(47) The term “Plan” shall mean the profit-sharing plan set forth herein, which
is called the “Cameron International Corporation Retirement Savings Plan,” with
all amendments, modifications, and supplements hereafter made.
 
(48) The term “Plan Year” shall mean the calendar year.
 
(49) The term “Profit Sharing Account” shall mean the Separate Account of a
Member to which Profit Sharing Contributions are credited in accordance with the
provisions of Section 4.9.
 
(50) The term “Profit Sharing Contribution” shall mean the contributions that an
Employer contributes to the Plan in accordance with the provisions of Section
3.7.
 
(51) The term “Profit Sharing Member” shall mean, except as provided in Section
2.1(c) with respect to certain Part Time and Temporary Employees, each Eligible
Employee who is a Brookshire Union Employee whose Employment Commencement Date
occurs on or after January 1, 2005.  Notwithstanding anything to the contrary
herein, from and after January 1, 2008, no Eligible Employee who is not a
Brookshire Union Employee shall be or shall be eligible to become a Profit
Sharing Member.  Further, no Eligible Employee shall be both a Profit Sharing
Member and a Retirement Contributions Member at any time.
 

 
 

--------------------------------------------------------------------------------

 



 
(52) The term “Reemployment Date” shall mean the first date on which an Employee
completes an Hour of Service after a Severance Date.
 
(53) The term “Retirement Account” shall mean the Separate Account of a Member
to which Retirement Contributions are credited in accordance with the provisions
of Section 4.9.
 
(54) The term “Retirement Age” shall mean age 65 unless otherwise specified in
an Addendum.
 
(55) The term “Retirement Contributions Member” shall mean, except as provided
in Section 2.1(c) with respect to certain Part Time Employees and Temporary
Employees, (a) an Eligible Employee whose Employment Commencement Date occurs on
or after January 1, 2008, (b) each Member who first becomes a Member of the Plan
on or after such date if his Employer first became an Affiliate of the Company
on or after such date; and (c) each Member of the Plan who was an Eligible
Employee on the Effective Date.  Notwithstanding anything to the contrary
herein, no Brookshire Union Employee shall be or be eligible to become a
Retirement Contributions Member unless his employment status changes and he
becomes employed by an Employer as an Eligible Employee other than in a capacity
as a Brookshire Union Employee.
 
(56) The term “Rollover/Transfer Account” shall mean the Separate Account of a
Member to which Rollover Contributions or Transfer Contributions are credited in
accordance with the provisions of Section 3.3 or 3.4.
 
(57) The term “Rollover Contribution” shall mean, effective January 1, 2003, a
contribution to the Plan made in accordance with Section 3.3 by any Eligible
Employee of amounts received by him as an “eligible rollover distribution”
within the meaning of Section 402(f)(2)(a) of the Code from:
 
 
(a)
a qualified plan described in Section 401(a) or 403(a) of the Code (excluding
after-tax employee contributions);

 
 
(b)
an annuity contract described in Section 403(b) of the Code (excluding after-tax
employee contributions);

 
 
(c)
an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state (excluding after-tax employee
contributions); or

 
 
(d)
an individual retirement account or annuity described in Section 408(a) or (b)
of the Code (excluding after-tax employee contributions), provided that the
entire balance in or value of, as applicable, such individual retirement account
or annuity is attributable to an ‘eligible rollover distribution’ within the
meaning of Section 402(f)(2)(a) of the Code from a plan or contract described in
clause (a) or (b) above that was contributed to such account or annuity, or a
contribution to such account or annuity as a rollover from a plan described in
paragraph (c) above pursuant to Section 457(e)(16), as adjusted for income or
losses attributable thereto.

 

 
 

--------------------------------------------------------------------------------

 



 
(58) The term “Separate Account” shall mean any of the accounts established and
maintained in accordance with the provisions of Section 6.5 by the Company which
reflects the interest of the Basic Account, Supplemental Account, Matching
Account, IAR Account, Profit Sharing Account, Retirement Account and
Rollover/Transfer Account, as applicable, of a Member.
 
(59) The term “Service” shall mean the period of an individual’s employment with
the Employer or a Commonly Controlled Entity.  In no event shall Service include
any period of service with a corporation or other entity prior to the date it
became a Commonly Controlled Entity or after it ceases to be a Commonly
Controlled Entity except to the extent required by law, or to the extent
determined by the Company.  The Company, in its discretion, may credit
individuals with Service for service with the Employer or a prior employer for
periods before such individual has commenced or recommenced participation in the
Plan, but only if (i) such service would not otherwise be credited as Service
and (ii) such crediting of Service (A) has a legitimate business reason,
(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly situated
employees.  In addition, the Company, in its discretion, may credit individuals
with Service based on imputed service for periods after such individual has
commenced participation in the Plan while such individual is not performing
service for the Employer or while such individual is an Employee with a reduced
work schedule, but only if (i) such service would not otherwise be credited as
Service, (ii) such crediting of Service (A) has a legitimate business reason,
(B) does not by design or operation discriminate significantly in favor of
Highly Compensated Employees, and (C) is applied to all similarly situated
employees, and (iii) the individual has not permanently ceased to perform
service as an Employee, provided that the preceding clause (iii) of this
sentence shall not apply if (x) the individual is not performing service for the
Employer because of a disability, (y) the individual is performing service for
another employer under an arrangement that provides some ongoing business
benefit to the Employer, or (z) for purposes of vesting, the individual is
performing service for another employer that is being treated under the Plan as
actual service with the Employer.
 
(60) The term “Severance Date” shall mean the later of (a) the date on which
contributions to the Plan on behalf of a person cease, or (b) the date on which
an Employee retires, becomes totally and permanently disabled, dies, or
otherwise terminates employment; provided, however, that if an Employee is
absent from employment while in active service in the Armed Forces of the United
States, his Severance Date shall be the date on which he terminated his
employment, unless he returns to employment with an Employer or a Controlled
Entity during the time period prescribed by federal law; and provided further,
that no Employee shall incur a Severance Date until the second anniversary of
the first date on which such Employee is absent from employment with an Employer
or a Controlled Entity for maternity or paternity reasons.  For purposes of this
paragraph, an absence for maternity or paternity reasons means an absence due to
the pregnancy of the Employee, the birth of a child of the Employee, the
placement of a child with the Employee in connection with the adoption of such
child by the Employee, or the caring of such child for a period beginning
immediately following such birth or placement.  Notwithstanding the foregoing,
if an Employee retires or dies, or his employment otherwise is terminated during
a period of absence from employment for any reason other than retirement or
termination, his Severance Date shall be the date of such retirement, death, or
other termination of employment.  In any case where an Employee receives
severance pay upon his termination of active employment as an Employee, the
Employee’s Severance Date shall be the date after his termination of active
employment as an Employee and prior to any resumption of such active employment
on which the earlier occurs:  (i) his death, or (ii) the date on which he is
last paid severance pay.
 

 
 

--------------------------------------------------------------------------------

 



 
(61) The term “Supplemental Account” shall mean the Separate Account for each
Member which is credited with his Supplemental Contributions, if any.
 
(62) The term “Supplemental Contribution” shall mean any contribution made to
the Plan prior to April 1, 1996, by a Member as a “Supplemental Contribution” in
accordance with the provisions of the Plan in effect prior to April 1, 1996.
 
(63) The term “Temporary Employee” shall mean an Employee who is classified as a
temporary employee under the Employer’s regular payroll practices.
 
(64) The term “Transferred Contributions” shall mean any assets which are
transferred to the Trustee of the Plan in accordance with the provisions of
Section 3.4.
 
(65) The term “Trust” shall mean the trust established under the Trust Agreement
to hold and invest contributions made under the Plan.
 
(66) The term “Trust Agreement” shall mean the agreement between the Company and
the Trustee establishing the Trust.
 
(67) The term “Trustee” shall mean the trustee or trustees qualified and acting
under the Trust Agreement at any time.
 
(68) The term “Valuation Date” shall mean each business day for purposes of the
New York Stock Exchange of each year.
 
(69) The term “Vesting Service” shall mean the period of employment used in
determining a Member’s vested interest in his IAR Account, Profit Sharing
Account or Retirement Account (as applicable) in accordance with the provisions
of Sections 7.5, 7.6, and 7.7.
 
1.2 Construction.
 
Where necessary or appropriate to the meaning hereof, the singular shall be
deemed to include the plural and the masculine pronoun to include the feminine.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE II
 
ELIGIBILITY TO PARTICIPATE
 
2.1 Commencement of Participation.
 
 
(a)
Each Eligible Employee who was a Member, IAR Member, and/or Profit Sharing
Member of the Plan on the day prior to the Effective Date shall remain a Member,
IAR Member, and/or Profit Sharing Member of the Plan as of the Effective
Date.  Notwithstanding the foregoing, all Profit Sharing Members of the Plan on
the day prior to the Effective Date (other than Profit Sharing Members who are
Brookshire Union Employees) shall cease to be Profit Sharing Members and shall
become Retirement Contributions Members on and effective as of the Effective
Date.

 
 
(b)
Each Eligible Employee who is a Part Time Employee or Temporary Employee and
whose Employment Commencement Date occurs on or after January 1, 2002 but prior
to May 1, 2003 shall become a Member and, if applicable, an IAR Member and
participate in the Plan on the first Entry Date coincident with or next
following the later of the date on which such Employee completes one year of
Participation Service or the date on which such Employee attains the age of 21;
provided, however, that any Part Time Employee or Temporary Employee who has not
become an IAR Member before May 1, 2003 shall not become an IAR Member on or
after such date notwithstanding any satisfaction by such employee of such
participation requirements; and provided further, however, that any such
Employee shall become a Profit Sharing Member on the first Entry Date coincident
with or next following the later of the date such Employee completes One Year of
Participation Service or the date on which such Employee attains the age of 21,
notwithstanding that such Employee’s Employment Commencement Date preceded May
1, 2003.  An individual completes one year of Participation Service on the last
day of the twelve-consecutive month period beginning with the individual’s
Employment Commencement Date or beginning with anniversaries of such Employment
Commencement Date during which such individual completes 1,000 Hours of Service.

 
 
(c)
Each Eligible Employee (other than a Part Time Employee or Temporary Employee)
whose Employment Commencement Date occurs on or after January 1, 2008 shall
become a Member and, as applicable, a Profit Sharing Member or a Retirement
Contributions Member and participate in the Plan as of his Employment
Commencement Date.

 
 
(d)
Each Eligible Employee who is a Part Time Employee or Temporary Employee and
whose Employment Commencement Date occurs on or after May 1, 2003 shall become a
Member and, as applicable, a Profit Sharing Member or a Retirement Contributions
Member and participate in the Plan on the first Entry Date coincident with or
next following the later of the date on which such Employee completes one year
of Participation Service or the date on which such Employee attains the age of
twenty-one.

 

 
 

--------------------------------------------------------------------------------

 

 
(e)
Notwithstanding the foregoing,

 
 
(i)
A Temporary Employee or Part Time Employee who was a Member of the Plan prior to
a termination of employment shall remain a Member and a Profit Sharing Member or
Retirement Contributions Member, as applicable, upon his reemployment as an
Eligible Employee; provided, however, that no such Employee who is reemployed on
or after May 1, 2003 shall be an IAR Member upon his reemployment;

 
 
(ii)
A Temporary Employee or Part Time Employee who has completed one year of
Participation Service and has attained the age of twenty-one but who has not
become a Member, and Profit Sharing Member or Retirement Contributions Member,
as applicable, because he was not an Eligible Employee shall become a Member and
Profit Sharing Member or Retirement Contributions Member, as applicable, upon
the later of (A) the date he becomes an Eligible Employee as a result of a
change in his employment status or (B) the first Entry Date upon which he would
have become a Member if he had been an Eligible Employee; provided, however,
that no such Employee shall become (x) an IAR Member on or after May 1, 2003 or
(y) except for a Brookshire Union Employee, a Profit Sharing Member on or after
January 1, 2008;

 
 
(iii)
A Temporary Employee or Part Time Employee who was an Eligible Employee who had
completed one year of Participation Service but who had not attained the age of
twenty-one prior to a termination of his employment shall become a Member and a
Profit Sharing Member or Retirement Contributions Member, as applicable, upon
the later of (i) the date of his reemployment or (ii) the first Entry Date
following his attainment of age twenty-one; provided, however, that no such
Employee shall become (x) an IAR Member on or after May 1, 2003 or (y) except
for a Brookshire Union Employee, a Profit Sharing Member on or after January 1,
2008; and

 
 
(iv)
A Temporary Employee or Part Time Employee who was an Eligible Employee and who
had met the age and service requirements of this Section to become a Member and
a Profit Sharing Member or Retirement Contributions Member, as applicable, but
who terminated employment prior to the Entry Date upon which he would have
become a Member and a Profit Sharing Member or Retirement Contributions Member,
as applicable, shall become a Member and a Profit Sharing Member or Retirement
Contributions Member, as applicable, upon the later of (i) the date of his
reemployment or (ii) the Entry Date upon which he would have become a Member and
a Profit Sharing Member or Retirement Contributions Member, as applicable, if he
had not terminated employment; provided, however, that no such Employee shall
become (x) an IAR Member on or after May 1, 2003 or (y) except for a Brookshire
Union Employee, a Profit Sharing Member on or after January 1, 2008.

 

 
 

--------------------------------------------------------------------------------

 



 
2.2 Changes in Employment Status.
 
If a Member ceases to be an Eligible Employee but continues in the employment of
an Employer as an Employee he shall continue as a Member until his participation
is otherwise terminated in accordance with the provisions of the Plan; provided,
however, that such Member shall share in Matching Contributions for any month of
such continued participation only to the extent and on the basis of his Basic
Contributions made during such month; and provided further that each such Member
who is an IAR Member shall share in Company Retirement Contributions for any
month of such continued participation only to the extent and on the basis of his
Contribution Hours during such month; provided further, however, that each such
Member who is a Profit Sharing Member who is not an Eligible Employee on the
last day of a Plan Year shall not receive a Profit Sharing Contribution for such
Plan Year; and provided further, however, that each such Member who is a
Retirement Contributions Member who is not an Eligible Employee on the last day
of a Plan Year shall not receive a Retirement Contribution for such Plan
Year.  If a Member ceases to be an Eligible Employee but continues in the
employment of an Employer or a Controlled Entity, he shall become an Inactive
Member until his participation in the Plan is otherwise terminated in accordance
with the provisions of the Plan or he again becomes an Employee and an active
Member.
 
2.3 Election Form.
 
Each Member shall file with his Employer a written election in accordance with
procedures established by the Company with respect to his participation in the
Plan which shall contain his authorization for his Employer to reduce his
Compensation in order to make Basic Contributions and, if eligible, catch-up
contributions on his behalf pursuant to the provisions of Sections 3.1 and 3.6,
respectively, and his election as to the investment of such contributions
pursuant to the provisions of Section 5.2; provided, however, that such election
must be filed with his Employer at least 20 days prior to the first day of the
payroll period as of which he is eligible to make Basic Contributions (or at
least 20 days prior to the first day of any subsequent payroll period for which
he is eligible to make Basic Contributions), unless a shorter period of time is
acceptable to the Company.  Notwithstanding the foregoing, any Member who is a
Profit Sharing Member or a Retirement Contributions Member need not elect to
make any Basic Contributions under the Plan in order to be eligible to receive
Profit Sharing Contributions or Retirement Contributions, as applicable, and the
election of any such Member who has not elected to make Basic Contributions
under the Plan shall relate solely to the investment of his Profit Sharing
Contributions or Retirement Contributions, as applicable, pursuant to Section
5.2.
 


 

 
 

--------------------------------------------------------------------------------

 

ARTICLE III
 
CONTRIBUTIONS
 
3.1 Basic Contributions.
 
Commencing with the date as of which he becomes a Member, each Member may elect
to defer an integral percentage of from 1% to 50% (or such lesser percentage as
may be prescribed from time to time by the Company) of his Compensation for a
Plan Year by having his Employer contribute the amount so deferred to the
Plan.  In restriction of the Members’ elections provided in Section 2.3, this
Section, and Section 4.10, and except to the extent permitted under Section 3.6
and Section 414(v) of the Code, the Basic Contributions and the elective
deferrals (within the meaning of Section 402(g)(3) of the Code) under all other
plans, contracts and arrangements of the Employer on behalf of any Member for
any calendar year shall not exceed the dollar limitation contained in Section
402(g) of the Code in effect for such calendar year.  If a Member elects to have
such Basic Contributions made on his behalf, his Compensation shall be reduced
by the percentage he elects pursuant to the terms of the Compensation reduction
authorization described in Section 2.3 or 4.10.  Unless specifically provided
otherwise in the Plan, each Member who is an Eligible Employee may elect to have
Basic Contributions made on his behalf to the Plan.  Notwithstanding the
foregoing provisions of this Section 3.1, Basic Contributions made with respect
to a Plan Year on behalf of Highly Compensated Employees shall not exceed the
limitations set forth in Section 4.1.
 
3.2 Matching Contributions.
 
 
(a)
For Members Other Than Brookshire Union Employees.  On behalf of each Member
other than a Member who is a Brookshire Union Employee, such Member’s Employer
shall cause to be paid to the Trustee as its Matching Contribution hereunder for
each payroll period an amount which equals 100 percent of the Basic
Contributions, including catch-up contributions made pursuant to Section 3.6,
for such payroll period which are attributable to the first six percent of the
Compensation of each such Member for such payroll period.  In addition to the
Matching Contributions made pursuant to the preceding sentence, for each Plan
Year, on behalf of each Member who made Basic Contributions during such Plan
Year (other than a Member who is a Brookshire Union Employee), such Member’s
Employer shall cause to be paid to the Trustee, as additional Matching
Contributions hereunder, an amount equal to the difference, if any, between (1)
the amount that is equal to 100% of the Basic Contributions, including catch-up
contributions made pursuant to Section 3.6, for such Plan Year which are
attributable to the first six percent of the Compensation of such Member and (2)
the Matching Contributions for such Member for such Plan Year that were made
pursuant to the preceding sentence.


 
 

--------------------------------------------------------------------------------

 





 
(b)
For Members Who Are Brookshire Union Employees.  On behalf of each Member who is
a  Brookshire Union Employee, such Member’s Employer shall cause to be paid to
the Trustee as its Matching Contribution hereunder for each payroll period an
amount which equals the sum of (i) 100 percent of the Basic Contributions,
including catch-up contributions made pursuant to Section 3.6, for such payroll
period which are attributable to the first three percent of the Compensation of
each such Member for such payroll period, and (ii) 50 percent of the Basic
Contributions, including catch-up contributions made pursuant to Section 3.6,
for such payroll period which are attributable to amounts in excess of three
percent, but not in excess of six percent, of the Compensation of each such
Member for such payroll period.  In addition to the Matching Contributions made
pursuant to the preceding sentence, for each Plan Year, on behalf of each Member
who is a Brookshire Union Employee who made Basic Contributions during such Plan
Year, such Member’s Employer shall cause to be paid to the Trustee, as
additional Matching Contributions hereunder, an amount equal to the difference,
if any, between (1) the amount that is equal to the sum of (A) 100% of the Basic
Contributions, including catch-up contributions made pursuant to Section 3.6,
for such Plan Year which are attributable to the first three percent of the
Compensation of such Member and (B) 50 percent of the Basic Contributions,
including catch-up contributions made pursuant to Section 3.6, for such Plan
Year which are attributable to amounts in excess of three percent, but not in
excess of six percent, of the Compensation of such Member, and (2) the Matching
Contributions for such Member for such Plan Year that were made pursuant to the
preceding sentence.



3.3 Rollover Contributions.
 
With the approval of the Company and in accordance with procedures established
by the Company, a Member may elect to make a Rollover Contribution to the Plan
by delivering, or causing to be delivered, to the Trustee the assets in cash
which constitute such Rollover Contribution at such time or times and in such
manner as shall be specified by the Company.  All Rollover Contributions shall
be made in cash; provided, however, that in connection with a merger or
acquisition by an Employer, the Company may permit, in its sole discretion, in
accordance with procedures established by the Company, that Rollover
Contributions of outstanding plan loans that are not in default may be made in
kind.  Upon receipt by the Trustee, such assets shall be credited to a
Rollover/Transfer Account established on behalf of such Member and shall be
deposited in the Fund or Funds selected by the Member as indicated on his
investment election filed with the Company by the Member.  Such election shall
specify a combination of investment selections among such Funds, in increments
of integral percentages which, in the aggregate, equal 100 percent.  A Rollover
Contribution by a Member pursuant to this Section 3.3 shall not be deemed to be
a contribution of such Member for any purpose of the Plan and shall be fully
vested in the Member at all times.
 

 
 

--------------------------------------------------------------------------------

 



 
3.4 Transferred Contributions.
 
The Company may cause the transfer to the Trustee of funds representing the
vested account balances (hereinafter referred to as “Transferred Contributions”)
of Members held by a funding agent of a tax-qualified plan (hereinafter referred
to as a “transferor plan”) in which such Members previously participated;
provided, however, that (i) such transfer shall be made at such time or times
and in such manner as shall be specified by the Company in accordance with
procedures established by the Company; (ii) no such transfer shall be permitted
from a transferor plan on behalf of a Member who was at any time a five percent
owner of the employer maintaining such transferor plan; and (iii) no portion of
such transfer shall be composed of assets attributable to deductible employee
contributions.  The Trustee shall credit the Rollover/Transfer Account of any
Member on whose behalf such funds were transferred and shall deposit such funds
in the Fund or Funds selected by the Member as indicated on his investment
election filed with his Employer by such Member.  Such election shall specify a
combination of investment selections among the Funds, in increments of integral
percentages which, in the aggregate, equal 100 percent.  The portion of the
Rollover/Transfer Account of a Member attributable to Transferred Contributions
shall be fully vested in such Member at all times.
 
3.5 Company Retirement Contributions.
 
Each Employer shall cause to be paid to the Trustee as its Company Retirement
Contribution hereunder for each month an amount equal to the  sum of the product
of each IAR Member’s Contribution Hours during each Pay Period that ends within
such month multiplied by the applicable Contribution Rate minus the forfeitures
applicable to such Employer pursuant to Section 7.3.
 
3.6 Catch-Up Contributions.
 
All Eligible Employees who are eligible to make Basic Contributions to the Plan
pursuant to Section 3.1 above for a Plan Year and who will have attained age 50
before the close of such Plan Year shall be eligible to make catch-up
contributions to the Plan for such Plan Year in accordance with, and subject to
the limitations of, Section 414(v) of the Code.  Such catch-up contributions
shall not be taken into account for purposes of the provisions of the Plan
implementing the required limitations of Sections 402(g) and 415 of the Code, as
described, respectively, in Sections 3.1 and 16.3 of the Plan.  The Plan shall
not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416 of the
Code, as applicable, by reason of the making of such catch-up
contributions.  Catch-up contributions made by a Member pursuant to this
Section 3.6 shall be treated as Basic Contributions for all purposes of the Plan
except as otherwise specifically provided; provided, however, that catch-up
contributions shall not be subject to the maximum percentage deferral limit that
applies to Basic Contributions pursuant to Section 3.1.
 

 
 

--------------------------------------------------------------------------------

 



 
3.7 Profit Sharing Contributions.
 
Each Employer shall cause to be paid to the Trustee as its Profit Sharing
Contribution hereunder for each Plan Year in which the Company meets or exceeds
its financial objectives for such Plan Year, as established and determined in
the sole discretion of the Board of Directors of the Company, an amount which
equals 2% of the Compensation received by each Profit Sharing Member for such
Plan Year; provided, however, that a Profit Sharing Member must be employed by
such Employer as of the last day of such Plan Year as a condition of the
Employer’s obligation to make and the Member’s entitlement to receive such
Profit Sharing Contribution for such Plan Year; and provided, further, however,
that any Profit Sharing Member whose employment with the Employer terminates
during such Plan Year on account of such Member’s Retirement, death or Permanent
and Total Disability shall be entitled to receive a Profit Sharing Contribution
(if any) for such Plan Year, determined as provided above.  Profit Sharing
Contributions shall be made without regard to current or accumulated profits of
the Employer.  Notwithstanding the foregoing, the Plan is intended to qualify as
a profit sharing plan for purposes of sections 401(a), 402, 412, and 417 of the
Code.  Notwithstanding anything to the contrary in this restatement of the Plan,
Profit Sharing Contributions, if any, with respect to the Plan Year beginning
January 1, 2007 (“2007 Profit Sharing Contributions”) shall be made on behalf of
“Profit Sharing Members” as determined in accordance with the provisions of the
Plan as in effect on the day preceding the Effective Date.  Whether 2007 Profit
Sharing Contributions shall be made shall be determined by the Board of
Directors in 2008 and any 2007 Profit Sharing Contributions shall be allocated
and credited in accordance with the provisions of the Plan as in effect on the
day preceding the Effective Date.
 
3.8 Retirement Contributions.
 
Each Employer shall cause to be paid to the Trustee as its Retirement
Contributions hereunder for each payroll period an amount which equals 3% of the
Compensation received by each Retirement Contributions Member for such payroll
period.  Retirement Contributions shall be made without regard to current or
accumulated profits of the Employer.  Notwithstanding the foregoing, the Plan is
intended to qualify as a profit sharing plan for purposes of sections 401(a),
402, 412, and 417 of the Code.
 
3.9 Effect of Plan Termination or Withdrawal.
 
Notwithstanding any other provision of the Plan to the contrary, the termination
of the Plan or the withdrawal of an Employer from the Plan shall terminate the
liability of the Employer or such Employer, respectively, to make further
Matching Contributions, Profit Sharing Contributions and Company Retirement
Contributions hereunder.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE IV
 
ADMINISTRATION OF CONTRIBUTIONS
 
4.1 Limitations on Basic Contributions.
 
The Plan shall utilize the safe harbor method of satisfying the “actual deferral
percentage” test set forth in Section 401(k)(3) of the Code pursuant to Section
401(k)(12) of the Code and Section 1.401(k)-3 of the Treasury regulations by
making Matching Contributions which satisfy the matching safe harbor
contributions requirements of Section 401(k)(12)(B) of the Code.
 
4.2 Excess Elective Deferrals.
 
If a Member who had Basic Contributions made on his behalf for a Plan Year files
with the Company, within the time limit prescribed by the Company after the end
of such Plan Year, a written statement, on a form acceptable to the Company,
that he has elective deferrals within the meaning of Section 402(g) of the Code
for the taxable year in excess of the dollar limitation on elective deferrals in
effect for such taxable year, and specifying the amount of such excess the
Member claims as allocable to the Plan, the amount of such excess, adjusted for
income or loss attributable to such excess elective deferral, shall be
distributed to the Member by April 15 of the year following the year of the
excess elective deferral and Matching Contributions thereon shall be
forfeited.  Distributions pursuant to this Section 4.2 shall be made
proportionately from the Separate Accounts to which Basic Contributions were
made for such Plan Year.
 
4.3 Limitation on Matching Contributions.
 
The Plan shall utilize the safe harbor method of satisfying the “actual
contribution percentage” test set forth in Section 401(m)(2) of the Code
pursuant to Section 401(m)(11) of the Code and Section 1.401(m)-3 of the
Treasury regulations.
 
4.4 Delivery of Contributions.
 
Each Employer shall cause to be delivered to the Trustee all Basic, Matching,
Company Retirement, Profit Sharing, Retirement, Rollover, and Transferred
Contributions made in accordance with the provisions of Article III as soon as
reasonably practicable; provided, however, that Basic Contributions elected by
each Member shall be deducted from his Compensation for each payroll period and
shall be paid by the Employer to the Trust as of the earliest date on which such
contributions can reasonably be segregated from the Employer’s general assets;
and further provided, however, that in no event shall such date occur later than
the fifteenth (15th) business day of the month following the month in which such
contribution amounts would otherwise have been payable to the Member in cash;
and further provided, however, that Matching Contributions with respect to Basic
Contributions made in accordance with Section 3.2 during a Plan Year quarter
shall be delivered to the Trustee no later than the last day of the Plan Year
quarter following the Plan Year quarter during which such Basic Contributions
were made.
 

 
 

--------------------------------------------------------------------------------

 



 
4.5 Allocation of Matching Contributions.
 
The Matching Contributions of an Employer for any month shall be considered
allocated to the Members’ Matching Accounts for whom such contributions are made
no later than the last day of the Plan Year for which they are made, as
determined pursuant to Section 3.2, except as provided in Section 4.9.
 
4.6 Allocation of Company Retirement Contributions.
 
The Company Retirement Contributions of an Employer for any month shall be
allocated as of the date such contribution is received by the Trust to the IAR
Accounts of the Members for whom such contribution is made.
 
4.7 Allocation of Profit Sharing Contributions.
 
The Profit Sharing Contribution of an Employer for any Plan Year shall be
allocated as of the date such contribution is received by the Trust to the
Profit Sharing Accounts of the Profit Sharing Members for whom such contribution
is made.
 
4.8 Allocation of Retirement Contributions.
 
The Retirement Contribution of an Employer for any payroll period shall be
allocated as of the date such contribution is received by the Trust to the
Retirement Accounts of the Retirement Contributions Members for whom such
contribution is made.
 
4.9 Crediting of Contributions.
 
Subject to the provisions of Article VII, contributions made to the Plan shall
be credited to the Separate Accounts of a Member in the following manner:
 
 
(a)
The amount of Basic Contributions made on behalf of a Member shall be credited
to such Member’s Basic Account as of the date such contribution is received by
the Trust and shall be invested in the Fund or Funds selected by the Member in
accordance with the provisions of Section 5.2.

 
 
(b)
The amount of Matching Contributions allocated to a Member shall be credited to
such Member’s Matching Account as of the date such contribution is received by
the Trust and shall be invested in the Fund or Funds selected by the Member in
accordance with the provisions of Section 5.2.

 
 
(c)
The amount of Company Retirement Contributions allocated to an IAR Member shall
be credited to such Member’s IAR Account as of the date such contribution is
received by the Trust and shall be invested in the Fund or Funds selected by the
Member in accordance with the provisions of Section 5.2.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(d)
The amount of Profit Sharing Contributions allocated to a Profit Sharing Member
shall be credited to such Member’s Profit Sharing Account as of the date such
contribution is received by the Trust and shall be invested in the Fund or Funds
selected by the Member in accordance with the provisions of Section 5.2.

 
 
(d)
The amount of Retirement Contributions allocated to a Retirement Contributions
Member shall be credited to such Member’s Retirement Account as of the date such
contribution is received by the Trust and shall be invested in the Fund or Funds
selected by the Member in accordance with the provisions of Section 5.2.

 
4.10 Changes in Reduction and Deduction Authorizations.
 
Effective as of any payroll period, any Member may suspend his Basic
Contributions or change the percentage of his Compensation which is contributed
as Basic Contributions in accordance with the procedures and within the time
period prescribed by the Plan Administrator.  Notwithstanding the foregoing, any
Member who changes the percentage of his Basic Contributions shall be limited to
the percentage of his Compensation which does not exceed the applicable
limitations set forth in Section 3.1, and, if applicable, Section 3.6.  If the
Company determines that a reduction of Compensation deferral elections made
pursuant to Sections 2.3, 3.1, and this Section 4.10 is necessary to insure that
the restrictions set forth in Sections 3.1 or 16.3 are met for any Plan Year,
the Company may reduce the elections of affected Members on a temporary and
prospective basis in such manner as the Company shall determine.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE V
 
DEPOSIT AND INVESTMENT OF CONTRIBUTIONS
 
5.1 Deposit of Contributions.
 
Any Basic Contributions of a Member which are credited to a Member’s Basic
Account, any Matching Contributions which are credited to a Member’s Matching
Account, any Company Retirement Contributions which are credited to an IAR
Member’s IAR Account, any Profit Sharing Contributions which are credited to a
Profit Sharing Member’s Profit Sharing Account, and any Retirement Contributions
which are credited to a Retirement Contributions Member’s Retirement Account
shall be deposited by the Trustee in such Fund or Funds selected by such Member
in accordance with the provisions of Section 5.2.  The Trustee shall have no
duty to collect or enforce payment of contributions or inquire into the amount
or method used in determining the amount of contributions, and shall be
accountable only for contributions received by it.
 
5.2 Investment of Accounts.
 
 
(a)
Each Member shall designate, in accordance with the procedures established by
the Company, the manner in the amounts allocated to his Separate Accounts shall
be invested from among the Funds made available from time to time by the Company
pursuant to Section 6.2.  A Member may designate one of such Funds for all of
the contributions to his Separate Accounts, or he may split the investment of
the amounts allocated to such Accounts among such Funds in such increments as
the Company may prescribe.  If permitted under and in accordance with the
procedures established by the Company from time to time, a Member may make
designate that certain of his Separate Accounts be invested in different Funds
than he has designated for the investment of his other Separate Accounts.  If a
Member fails to make a designation of 100% of the contributions to his Separate
Accounts, such nondesignated contributions shall be invested in the Fund or
Funds designated by the Company from time to time in a uniform and
nondiscriminatory manner.

 
 
(b)
A Member may change his investment designation for future contributions to be
allocated to his Separate Accounts.  Any such change shall be made in accordance
with the procedures established by the Company, and the frequency of such
changes may be limited by the Company.

 
 
(c)
A Member or Inactive Member may convert his investment designation with respect
to amounts already allocated to any of his Separate Accounts that are invested
in one of the Funds; provided, however, that such conversion may be made only to
one or more of those Funds made available by the Company pursuant to Section
6.2.  Any such conversion shall be made in accordance with the procedures
established by the Company, and the frequency of such conversions may be limited
by the Company.

 

 
 

--------------------------------------------------------------------------------

 



 
5.3 Elimination of Funds.
 
Notwithstanding any provision in this Article V to the contrary, in the event
any one or more of the Funds is eliminated as an investment fund by the Company,
each Member and Inactive Member who has an investment election in effect which
designates such investment fund for the investment of amounts allocated to such
individual’s Separate Accounts, shall designate a continuing Fund or Funds made
available by the Company pursuant to Section 6.2 for the investment of such
amounts; provided, however, that in the event such individual fails to make such
a designation, such contributions or amounts shall be invested in a the Fund or
Funds designated by the Company in a uniform and nondiscriminatory manner.
 
ARTICLE VI
 
ESTABLISHMENT OF FUNDS AND MEMBERS’ ACCOUNTS
 
6.1 Investment Responsibility.
 
The Plan is intended to constitute a plan described in Section 404(c) of ERISA
and DOL Regs. Section 2550.404c-1 and insofar as the Plan complies with said
Section 404(c), Plan fiduciaries shall be relieved of liability for any losses
which are the direct result of investment instructions given by Members,
Inactive Members, and Beneficiaries.
 
6.2 Establishment and Maintenance of Funds.
 
The Company shall cause at least three Funds, other than the Company Stock Fund,
to be established and maintained at all times.  Each such Fund shall be
diversified and shall have different risk and return characteristics from the
other Funds.  Any Fund which invests primarily in investments with restrictions
regarding Funds to which investment transfers may be made or to which a minimum
investment period is applicable shall not be considered as one of such requisite
three Funds.
 
6.3 Company Stock Fund.
 
Except as specifically provided otherwise in the Plan or the Trust Agreement,
the assets of the Company Stock Fund shall be invested by the Trustee solely in
Company Stock; provided, however, that the Company Stock Fund may hold an amount
of cash to the extent required in lieu of holding fractional shares of Company
Stock.  The Trustee shall receive Company Stock from the Company or purchase
Company Stock in the market; provided, however, that any such purchase shall be
made only in exchange for fair market value as determined by the Trustee.
 
6.4 Income on Trust Funds.
 
Unless specifically provided otherwise in the Plan or the Trust Agreement, any
dividends, interest, distributions, or other income received by the Trustee in
respect of a Fund shall be reinvested by the Trustee in the Fund with respect to
which such income was received by it.
 

 
 

--------------------------------------------------------------------------------

 



 
6.5 Separate Accounts.
 
Each Member shall have established in his name Separate Accounts which shall be
dependent upon the manner in which the assets of his Basic, Supplemental,
Matching, IAR, Profit Sharing, Retirement and Rollover/Transfer Accounts are
invested.
 
6.6 Voting of Company Stock in the Company Stock Fund.
 
Each Member or Beneficiary who has shares of Company Stock allocated to his
Separate Accounts shall be a named fiduciary with respect to the voting of
Company Stock held thereunder and shall have the following powers and
responsibilities:
 
 
(a)
Prior to each annual or special meeting of the shareholders of the Company, the
Company shall cause to be sent to each Member and Beneficiary who has Company
Stock allocated to his Separate Accounts and invested in the Company Stock Fund
under the Plan a copy of the proxy solicitation material therefor, together with
a form requesting confidential voting instructions, with respect to the voting
of such Company Stock as well as the voting of Company Stock for which the
Trustee does not receive instructions.  Each such Member and/or Beneficiary
shall instruct the Trustee to vote the number of such uninstructed shares of
Company Stock equal to the proportion that the number of shares of Company Stock
allocated to his Separate Accounts and invested in the Company Stock Fund bears
to the total number of shares of Company Stock in the Plan for which
instructions are received.  Upon receipt of such a Member’s or Beneficiary’s
instructions, the Trustee shall then vote in person, or by proxy, such shares of
Company Stock as so instructed.

 
 
(b)
The Company shall cause the Trustee to furnish to each Member and Beneficiary
who has Company Stock allocated to his Separate Accounts and invested in the
Company Stock Fund under the Plan notice of any tender or exchange offer for, or
a request or invitation for tenders or exchanges  of, Company Stock made to the
Trustee.  The Trustee shall request from each such Member and Beneficiary
instructions as to the tendering or exchanging of Company Stock allocated to his
Separate Accounts and invested in the Company Stock Fund and the tendering or
exchanging of Company Stock for which the Trustee does not receive
instructions.  Each such Member shall instruct the Trustee with respect to the
tendering or exchanging of Company Stock for which the Trustee does not receive
instructions.  Each such Member shall instruct the Trustee with respect to the
tendering or exchanging of the number of such uninstructed shares of Company
Stock equal to the proportion that the number of the shares of Company Stock
allocated to his Separate Accounts and invested in the Company Stock Fund bears
to the total number of shares of Company Stock in the Plan for which
instructions are received.  The Trustee shall provide Members and Beneficiaries
with a reasonable period of time in which they may consider any such tender or
exchange offer for, or request or invitation for tenders or exchanges of,
Company Stock made to the Trustee.  Within the time specified by the Trustee,
the Trustee shall tender or exchange such Company Stock as to which the Trustee
has received instructions to tender or exchange from Members and Beneficiaries.

 
 
(c)
Instructions received from Members and Beneficiaries by the Trustee regarding
the voting, tendering, or exchanging of Company Stock shall be held in strictest
confidence and shall not be divulged to any other person, including officers or
employees of the Company, except as otherwise required by law, regulation or
lawful process.

 

 
 

--------------------------------------------------------------------------------

 

ARTICLE VII
 
VESTING
 
7.1 Vesting in Basic, Supplemental, Matching, and Rollover/Transfer Accounts.
 
A Member shall be 100 percent vested in the balance of his Basic, Supplemental,
Matching, and Rollover/Transfer Accounts.
 
7.2 Vesting in Company Retirement and Profit Sharing and Retirement
Contributions.
 
Effective as of January 1, 2007 and except as specified in an otherwise
applicable Addendum with respect to an IAR Member’s vested interest in the
balance of his IAR Account, each Member who is credited with an Hour of Service
on or after such date shall be vested in the balance of his IAR Account, Profit
Sharing Account and/or Retirement Account, as applicable, in accordance with the
following schedule:
 
          Years of Vesting
Service                                                                Vested
Percentage
      
           Less than
3                                                                           0%   
            3 or
more                                                                           
100%

 
Effective except as specified in an otherwise applicable Addendum with respect
to an IAR Member’s vested interest in the balance of his IAR Account, a Member
other than a Member who was credited with an Hour of Service on or after
January 1, 2007 shall be vested in the balance of his IAR Account and/or Profit
Sharing Account in accordance with the following schedule:
 
Years of Vesting
Service                                                                Vested
Percentage
 
Less than
5                                                                                      0%
5 or
more                                                                                    
 100%


Notwithstanding the foregoing, except as specified otherwise in an applicable
Addendum, any IAR Member who was credited with three or more Years of Vesting
Service as of May 1, 2003 (or, in the case of any Brookshire Union Employee who
is an IAR Member, any such employee who was credited with three or more Years of
Vesting Service as of December 31, 2004) but who was not credited with an Hour
of Service on or after January 1, 2007 shall be vested in the balance of his IAR
Account in accordance with the following vesting schedule:
 
Years of Vesting
Service                                                                Vested
Percentage
 
3 years but less than 4
years                                                                       33%
4 years but less than 5
years                                                                        67%
5 years or
more                                                                                            
100%


Notwithstanding the foregoing, upon the occurrence of one of the events
hereinafter listed while a Member is an Employee, such Member shall be 100%
vested in the balance of his IAR Account, Profit Sharing Account and/or
Retirement Account, as applicable:
 

 
 

--------------------------------------------------------------------------------

 



 
(i)           attainment of Retirement Age;
 
(ii)           death; or
 
(iii)           Permanent and Total Disability.
 
7.3 Forfeitures.
 
At the time a Member or Inactive Member terminates employment with the Company
and its Controlled Entities prior to attaining Retirement Age for any reason
other than Permanent and Total Disability or death, only his vested interest in
his IAR Account, Profit Sharing Account and/or Retirement Account (as
applicable) shall be distributable pursuant to the provisions of Sections 10.2,
10.3, and 10.4 and his unvested interest shall be governed by the following
provisions.
 
 
(a)
The unvested portion of such a Member’s IAR Account, Profit Sharing Account
and/or Retirement Account (as applicable) shall be forfeited at the earliest of
the following:

 
 
(i)
the date on which the Member’s entire vested interest in his IAR Account, Profit
Sharing Account and/or Retirement Account (as applicable) is distributed in a
single sum or is considered distributed under paragraph (c) below; or

 
 
(ii)
with respect to the unvested portion of the Member’s IAR Account, the end of the
fifth consecutive Break in Service, or, with respect to the unvested portion of
the Member’s Profit Sharing Account and/or Retirement Account (as applicable),
the date such Member completes a Period of Severance of five consecutive years;
or

 
 
(iii)
the date of the Member’s death.

 
 
(b)
Forfeitures from IAR Accounts shall be applied against the Employer’s next
contribution obligation with respect to Company Retirement Contributions under
the Plan.  Forfeitures from Profit Sharing Accounts shall be applied against the
Employer’s next contribution obligation (if any) with respect to Profit Sharing
Contributions or, if none, against the Employer’s next contribution obligation
with respect to Retirement Contributions under the Plan.  Forfeitures from
Retirement Accounts shall be applied against the Employer’s next contribution
obligation with respect to Retirement Contributions under the Plan.

 
 
(c)
A zero vested balance of a Member or Inactive Member shall be treated as though
it were distributed immediately when employment terminates.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(d)
If a Member or Inactive Member is reemployed prior to five consecutive Breaks in
Service but after a forfeiture under paragraph (a) above because of an imputed
or full distribution, the forfeited amount(s), unadjusted for interim gains or
losses, shall be subject to restoration under paragraphs (f) and (g).  No
restoration shall occur, if reemployment occurs after five consecutive Breaks in
Service (in the case of amounts forfeited from such Member’s IAR Account) or if
reemployment occurs after the Member completes a Period of Severance of five
consecutive years (in the case of amounts forfeited from such Member’s Profit
Sharing Account and/or Retirement Account, as applicable).  Further, no
restoration shall occur if repayment does not occur under paragraph (g).

 
 
(e)
If a Member or Inactive Member who is not 100% vested in his IAR Account
receives a distribution of the vested portion of his IAR Account prior to
incurring five consecutive Breaks in Service with the exception of distributions
under paragraph (a)(i), (a)(iii), or (c) above, the vested portion of his IAR
Account at any time prior to five consecutive Breaks in Service shall not be
less than an amount (X) determined in the following manner:  X = P(AB + D) -
D.  For purposes hereof, P is the vested percentage applicable to such Account
at the relevant time; AB is the balance of such Account at the relevant time;
and D is the amount of distributions from such Account.

 
 
(f)
Amount(s) subject to restoration under paragraph (d) shall be credited to the
Member’s IAR Account, Profit Sharing Account and/or Retirement Account (as
applicable) upon reemployment and shall be made from the assets of a special
contribution of the Company which shall not constitute an “annual addition”
within the meaning of Section 415 of the Code.

 
 
(g)
A reemployed Member who is rehired under the conditions set forth in paragraph
(d) may repay the full amount previously distributed from his partially vested
IAR Account, Profit Sharing Account and/or Retirement Account (as applicable) as
follows:

 
 
(1)
Repayment shall be made in a single sum.

 
 
(2)
Repayment may only be made while the Member remains employed and may not be made
later than five years after reemployment.

 
 
(3)
Repayment cannot be made in whole or in part by rollover from another plan or
individual retirement account.

 

 
 

--------------------------------------------------------------------------------

 



 
7.4 Election of Former Vesting Schedule.
 
In the event the Company adopts an amendment to the Plan that directly or
indirectly affects the computation of a Member’s nonforfeitable interest in his
Matching Account, IAR Account, Profit Sharing Account and/or Retirement Account
(as applicable), any Member who is credited with three or more years of Vesting
Service shall have a right to have his nonforfeitable interest in such account
as of the effective date of the amendment continue to be determined under the
vesting schedule in effect prior to such amendment rather than under the new
vesting schedule, unless the nonforfeitable interest of such Member in such
account under the Plan, as amended, at any time is not less than such account
interest determined without regard to such amendment.  A Member shall exercise
such right by giving written notice of his exercise thereof to the Company
within 60 days after the latest of (i) the date he received notice of such
amendment from the Company, (ii) the effective date of the amendment, or (iii)
the date the amendment is adopted.  Notwithstanding the foregoing provisions of
this Section 7.4, the vested interest of each Member on the effective date of
such amendment shall not be less than his vested interest under the Plan through
the later of the effective date or the date the Plan amendment is adopted.
 
7.5 Vesting Service.
 
Vesting Service shall be credited to a Member in accordance with the following
provisions:
 
 
(a)
Vesting Service Prior to the Effective Date.  For the period preceding the
Effective Date, an individual shall be credited with Vesting Service in an
amount equal to all service credited to him for vesting purposes under the Plan
as it existed on the day prior to the Effective Date.

 
 
(b)
Vesting Service on and after the Effective Date.  Subject to the provisions of
Sections 7.7 and 7.8, for each Plan Year beginning on or after the Effective
Date, for purposes of determining an IAR Member’s Vested Interest in his IAR
Account, an IAR Member shall be credited with a year of Vesting Service for each
Plan Year on and after such date for which he is credited with at least 1,000
Hours of Service; provided, however, that if he is credited with less than 1,000
Hours of Service for any such Plan Year, he shall not be credited with a partial
year of Vesting Service or such Plan Year.  Subject to the provisions of
Sections 7.7 and 7.8, for each Plan Year beginning on or after the Effective
Date, for purposes of determining a Profit Sharing Member’s vested interest in
his Profit Sharing Account and a Retirement Contributions Member’s vested
interest in his Retirement Account, each such Member shall be credited with
Vesting Service in an amount equal to his aggregate Periods of Service whether
or not such Periods of Service are completed consecutively and regardless of
when completed.  Notwithstanding anything to the contrary in the preceding
sentence, (1) if a Member terminates his Service (at a time other than during a
leave of absence) and subsequently resumes his Service, if his Reemployment Date
is within twelve months of his Severance Date, such Period of Severance shall be
treated as a Period of Service for purposes of this Section, and (2) if a Member
terminates his Service during a leave of absence and subsequently resumes his
Service, if his Reemployment Date is within twelve months of the beginning of
such leave of absence, such Period of Severance shall be treated as a Period of
Service for purposes of the preceding sentence.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(c)
Vesting Service With Petreco Affiliates.  For the period preceding March 20,
2004, each Eligible Employee who was employed by Petreco International, Inc.
prior to such date shall be credited with years of Vesting Service for purposes
of the Plan equal to the Periods of Service he would have been credited under
the Plan as if Petreco International, Inc. and its affiliates and predecessors
were Employers under the Plan during such period and as if the Plan counted
Vesting Service based on Periods of Service (rather than Hours of Service)
during such entire period.

 
7.6 Transfers.
 
Notwithstanding the provisions of Section 7.1, years of Vesting Service credited
to a person shall be subject to the following:
 
 
(a)
Any person who transfers or re-transfers to employment with an Employer as an
Eligible Employee directly from other employment (i) with the Employer in a
capacity other than as an Employee or (ii) with a Controlled Entity, shall be
credited with years of Vesting Service, for such other employment as if such
other employment were employment with an Employer as an Eligible Employee for
the entire period of employment.

 
 
(b)
Any person who transfers from employment with an Employer as an Eligible
Employee directly to other employment (i) with an Employer in a capacity other
than as an Eligible Employee or (ii) with a Controlled Entity, shall be deemed
by such transfer not to lose his credited years of Vesting Service, and shall be
deemed not to retire or otherwise terminate his employment until such time as he
is no longer in the employment of a Controlled Entity, at which time he shall
become entitled to benefits, if he is otherwise eligible therefor under the
provisions of the Plan; provided, however, that up to such time he shall receive
credit for years of Vesting Service for such other employment as if such other
employment were employment with the Employer as an Eligible Employee.

 
7.7 Loss and Reinstatement of Years of Vesting Service.
 
Except as otherwise specifically provided in this Section 7.7, an IAR Member’s
years of Vesting Service to be taken into account in determining his vested
interest in his IAR Account shall be lost if he retires or if his employment
with an Employer and its Controlled Entities terminates for any other reason
and, if he thereafter returns to employment as an Eligible Employee, he shall be
treated for Plan purposes as a new Eligible Employee.  Notwithstanding the
foregoing provisions, a retired or former IAR Member who returns to employment
with an Employer or a Controlled Entity shall be reinstated with the years of
Vesting Service with which he was credited at the time of his prior retirement
or other termination of employment if:
 

 
 

--------------------------------------------------------------------------------

 



 
 
(a)
he was eligible for a benefit from his IAR Account or he had an amount greater
than zero credited to his Basic Account, his Matching Account, or his
Supplemental Account at the time of his previous retirement or other termination
of employment, or

 
 
(b)
he terminated his employment before satisfying the conditions of eligibility for
a benefit from his IAR Account and with no amount then credited to his Basic
Account, his Matching Account, or his Supplemental Account and the number of his
consecutive one-year Breaks in Service is less than five or the aggregate number
of his years of Vesting Service at the time of such prior termination of
employment was greater than the number of his consecutive one-year Breaks in
Service (the aggregate number of years of Vesting Service not to include any
years of Vesting Service not required to be taken into account due to previous
Breaks in Service); provided, however, that if he should return to employment
with an Employer or a Controlled Entity in a capacity other than as an Eligible
Employee, his period of employment shall be treated for purposes of the Plan in
accordance with the provisions of Section 7.6(b).

 
Except as otherwise specifically provided in this Section 7.7, a Profit Sharing
Member’s and Retirement Contributions Member’s years of Vesting Service to be
taken into account in determining his vested interest in his Profit Sharing
Account and/or Retirement Account shall be lost if he retires or if his
employment with an Employer and its Controlled Entities terminates for any other
reason and, if he thereafter returns to employment as an Eligible Employee, he
shall be treated for Plan purposes as a new Eligible Employee.  Notwithstanding
the foregoing provisions, a retired or former Profit Sharing Member or
Retirement Contributions Member who returns to employment with an Employer or a
Controlled Entity shall be reinstated with the years of Vesting Service with
which he was credited at the time of his prior retirement or other termination
of employment if:
 
 
(a)
he was eligible for a benefit from his Profit Sharing Account or Retirement
Account, as applicable, or he had an amount greater than zero credited to his
Basic Account, his Matching Account, or his Supplemental Accounts at the time of
his previous retirement or other termination of employment, or

 
 
(b)
he terminated his employment before satisfying the conditions of eligibility for
a benefit from his Profit Sharing Account or Retirement Account, as applicable,
and with no amount then credited to his Basic Account, his Matching Account, or
his Supplemental Account and he is reemployed by an Employer or a Controlled
Entity before he incurs a Period of Severance that equals or exceeds the greater
of five years or his aggregate Period of Service completed before such Period of
Severance.

 
Years of Vesting Service which are reinstated under this Section 7.7 shall be
reinstated in accordance with and subject to all applicable provisions of the
Plan with respect to reemployment.
 

 
 

--------------------------------------------------------------------------------

 



 
7.8 Prior Plan Vesting Rights.
 
A Member or an Inactive Member whose Separate Account includes amounts that were
transferred to the Plan in connection with a plan merger or plan-to-plan
transfer shall have the additional vesting rights, if any, as specified in an
Addendum.
 
7.9 Finality of Determinations.
 
Notwithstanding anything to the contrary contained in this Article VII, there
shall be no duplication of years of Vesting Service credited to an Employee for
any one period of his employment with an Employer or a Controlled Entity.  All
determinations with respect to the crediting of years of Vesting Service under
the Plan shall be made on the basis of the records of the Employers, and all
determinations so made shall be final and conclusive upon Eligible Employees,
former Eligible Employees, and all other persons claiming a benefit interest
under the Plan.  In addition, the Company shall have the exclusive
responsibility with respect to determining the amount of Basic, Matching,
Company Retirement, Retirement and Profit Sharing Contributions, and any
adjustment thereto to comply with the terms of the Plan or the Code.  A
determination so made shall be final and conclusive upon the Employer, all
Members, and Beneficiaries.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
WITHDRAWALS WHILE EMPLOYED
 
8.1 Withdrawals Prior to Age 59½.
 
Subject to the provisions in this Section 8.1, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has not attained
age 59½, may:
 
 
(a)
file a written request with the Company in the form and within the time period
prescribed by the Company for a withdrawal of an amount credited to his Separate
Accounts attributable to Basic, Rollover, Supplemental and Transferred
Contributions.  Such withdrawal shall be permitted only if (i) the reason for
the withdrawal is to enable the Member to meet an immediate and heavy financial
need which meets the requirements of Section 401(k) of the Code and regulations
thereunder and which cannot be reasonably relieved from other sources, including
but not limited to sources outside the Plan and all other accounts and available
nontaxable loans under the Plan; provided, however, that a Member shall not be
required to take actions that would have the effect of increasing the amount of
the need or to take commercial loans that are not available on reasonable
commercial terms, and (ii) would not exceed the lesser of the balance of such
Separate Accounts or the amount required to meet the need for which the
withdrawal is requested.  The amount required to meet the immediate and heavy
financial need may include any amounts necessary to pay any federal, state, or
local income taxes or penalties reasonably anticipated to result from the
distribution.  If the Company approves such request, such withdrawal shall be
made from a Member’s Separate Accounts in accordance with procedures established
by the Company.  A withdrawal shall be deemed to be made on account of an
immediate and heavy financial need of a Member if the withdrawal is for:

 
 
(1)
Expenses for medical care described in Section 213(d) of the Code previously
incurred by the Member, the Member’s spouse, or any dependents of the Member (as
defined in Section 152 of the Code and, for taxable years beginning on or after
January 1, 2005, determined without regard to Section 152(b)(1), (b)(2), or
(d)(1)(B) of the Code) or necessary for those persons to obtain medical care
described in Section 213(d) of the Code and not reimbursed or reimbursable by
insurance, determined without regard to whether such expenses exceed 7.5% of
adjusted gross income;

 
 
(2)
Costs directly related to the purchase of a principal residence of the Member
(excluding mortgage payments);

 

 
 

--------------------------------------------------------------------------------

 



 
 
(3)
Payment of tuition and related educational fees, and room and board expenses,
for the next twelve months of post-secondary education for the Member or the
Member’s spouse, children, or dependents (as defined in Section 152 of the Code
and, for taxable years beginning on or after January 1, 2005, determined without
regard to Section 152(b)(1), (b)(2), or (d)(1)(B) of the Code);

 
 
(4)
Payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage of the Member’s principal residence; or

 
 
(5)
Payments for burial or funeral expenses for the Member’s deceased parent,
spouse, children or dependents (as defined in Section 152 of the Code and, for
taxable years beginning on or after January 1, 2005, without regard to Section
152(d)(1)(B) of the Code);

 
 
(6)
Expenses for the repair of damage to the Member’s principal residence that would
qualify for the casualty deduction under Section 165 of the Code (determined
without regard to whether the loss exceed 10% of the Member’s adjusted gross
income); or

 
 
(7)
Such other financial needs that the Commissioner of Internal Revenue may deem to
be immediate and heavy financial needs through the publication of revenue
rulings, notices, and other documents of general applicability.

 
The above notwithstanding, withdrawals under this Paragraph from a Member’s
Basic Account shall be limited to the sum of the Member’s Basic Contributions to
the Plan, plus income allocable thereto and credited to the Member’s Basic
Account as of the Valuation Date coincident with or next preceding December 31,
1988, less any previous withdrawals of such amounts.
 
 
(b)
file a written request with the Company in the form and within the time period
prescribed by the Company for a withdrawal of an amount credited to his
Supplemental Account.

 

 
 

--------------------------------------------------------------------------------

 



 
8.2 Withdrawals After Age 59½.
 
Subject to the provisions of this Section 8.2, a Member or an Inactive Member
who is receiving compensation from a Controlled Entity and who has attained  at
least age 59½, may file a written request with his Employer in the form and
within the time period prescribed by the Company for a withdrawal of an amount
credited to his Separate Accounts; provided, however, that such a Member may
request a withdrawal of amounts credited to his Separate Accounts only to the
extent of his vested interest in such amounts, as determined in accordance with
Section 7.2.  A withdrawal made pursuant to this Section 8.2 shall be made from
a Member’s or Inactive Member’s Separate Accounts as elected by such Member or
Inactive Member.
 
8.3 Form of Withdrawals.
 
All withdrawals made from Separate Accounts invested in the Funds, other than
the Company Stock Fund, shall be in the form of cash.  All withdrawals made from
Separate Accounts invested in the Company Stock Fund shall be in the form of
Company Stock or  cash, as elected by the Member; provided, however, that the
value of any fractional shares of Company Stock shall be distributed in the form
of cash.  Any withdrawal hereunder which constitutes an Eligible Rollover
Distribution shall be subject to the direct rollover election described in
Section 10.9.
 
8.4 Withdrawals of Prior Plan Amounts.
 
In addition to all other withdrawal rights available pursuant to this Article
VIII, a Member or an Inactive Member whose Separate Account includes amounts
that were transferred to the Plan in connection with a plan merger or
plan-to-plan transfer and who is receiving compensation from a Controlled Entity
and shall have the additional withdrawal rights, if any, as specified in an
Addendum.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE IX
 
LOANS
 
9.1 Eligibility for Loan.
 
Upon application by (1) any Member who (a) is on the United States payroll of
the Employer and (b) is receiving compensation other than severance pay from a
Controlled Entity, or (2) any Member (x) who is a party-in-interest, as that
term is defined in section 3(14) of ERISA, as to the Plan, (y) who is no longer
employed by the Employer, who is a beneficiary of a deceased Member, or who is
an alternate payee under a qualified domestic relations order, as that term is
defined in section 414(p)(8) of the Code, and (z) who retains a balance in his
Separate Account under the Plan (an individual who is eligible to apply for a
loan under this Article being hereinafter referred to as a “Member”), the
Company may in its discretion direct the Trustee to make a loan or loans to such
Member provided that such Member has not had an outstanding loan from the Plan
for at least one month and provided further that a loan from the Plan to such
Member is not prohibited by applicable law.  Such loans shall be made pursuant
to the provisions of the Company’s written loan procedure, which procedure is
hereby incorporated by reference as a part of the Plan.
 
9.2 Maximum Loan.
 
 
(a)
A loan to a Member may not exceed 50% of the nonforfeitable balance of such
Member’s Separate Accounts (excluding his IAR Account, Profit Sharing Account
and/or Retirement Account).

 
 
(b)
Paragraph (a) above to the contrary notwithstanding, the amount of a loan made
to a Member under this Article shall not exceed an amount equal to the
difference between:

 
 
(i)
The lesser of $50,000 (reduced by the excess, if any, of (A) the highest
outstanding balance of loans from the Plan during the one-year period ending on
the day before the date on which the loan is made over (B) the outstanding
balance of loans from the Plan on the date on which the loan is made) or
one-half of the present value of the Member’s total nonforfeitable accrued
benefit under all qualified plans of the Employer or a Controlled Entity; minus

 
 
(ii)
The total outstanding loan balance of the Member under all other loans from all
qualified plans of the Employer or a Controlled Entity.

 
 
(c)
A Member may not pledge his IAR Account as security for a loan pursuant to this
Article.

 
 
Operation of Article.

 
The provisions of this Article shall be applicable to loans granted on or
renewed on or after the Effective Date.  Loans granted or renewed on or prior to
such date shall be governed by the provisions of the Plan as in effect prior to
such date.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE X
 
DISTRIBUTION ON RETIREMENT OR OTHER TERMINATION OF EMPLOYMENT
 
10.1 Eligibility for Distribution.
 
Upon termination of employment with the Controlled Entities, each Member and
Inactive Member shall be entitled to receive the entire interest of his Basic,
Supplemental, Matching, and Rollover/Transfer Accounts and the vested interest
of his IAR Account, Profit Sharing Account, and/or Retirement Account, if any,
in accordance with his provisions of Sections 10.2 and 10.3.  Notwithstanding
the provisions of the Plan regarding availability of distributions from the Plan
upon “termination of employment,” a Member’s vested interest in his Separate
Accounts shall be distributed on account of the Member’s “severance from
employment” as such term is used in Section 401(k)(2)(B)(i)(I) of the Code.  If
a Member’s employment status changes from that of a common law employee of the
Employer to a Leased Employee, such Participant shall not be deemed to have a
“severance from employment” and, therefore, will not be eligible for a
distribution under the Plan as a result of such employment status change.
 
10.2 Distribution of Separate Accounts.
 
Subject to the provisions of Section 10.3, the Company shall direct the Trustee
to make distribution to a Member or Inactive Member, who becomes eligible to
receive the vested interest of his Separate Accounts pursuant to the provisions
of Section 10.1 in the manner hereinafter set forth.
 
 
(a.1)
Distributions of $1,000 or Less.  If the value of the vested interest of a
Member or Inactive Member in his Separate Accounts is $1,000 or less (or $5,000
or less in the case of a distribution after a Member’s death), distribution
thereof shall be made to such a Member (or his Beneficiary, as applicable) as
soon as practicable in a single sum payment.



 
(a.2)
Distributions of More than $1,000 But Not More Than $5,000.  If the value of the
vested interest of a Member or Inactive Member in his Separate Accounts is more
than $1,000 but not more than $5,000, such Member may elect to receive
distribution of such Accounts as soon as practicable in a single sum payment at
any time prior to attainment of age 70½; provided, however, distribution after a
Member’s death may be made without consent pursuant to Section 10.2(a.1) if the
value of the vested interest in his Account(s) is $5,000 or less.  Such election
may be made without the consent of such Member’s spouse, if any.  In the event
of a distribution pursuant to this Section 10.2(a.2), if the Member does not
elect to have such distribution paid directly to an Eligible Retirement Plan
specified by the Participant in a direct rollover in accordance with
Section 10.9 or to receive the distribution directly in accordance with this
Section 10.2(a.2), then the Plan Administrator will direct the Trustee to pay
the distribution in a direct rollover to an individual retirement plan
designated by the Plan Administrator.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(b)
Distributions of Over $5,000.  If the value of the vested interest of a Member
or Inactive Member in his Separate Accounts is in excess of $5,000 such Member
may elect to receive distribution of his Separate Accounts in a single sum
payment at any time prior to attainment of age 70½.  Notwithstanding the
foregoing, no such distribution may be made to a Member or Inactive Member prior
to Retirement Age, unless such Member and, in the case of an IAR Member (or
Member who was at any time an IAR Member), his spouse consent in writing to such
distribution.  In the event that the vested interest of an IAR Member in his IAR
Account is in excess of $5,000, such IAR Member may elect to receive
distribution of his IAR Account in a single sum payment at any time prior to
attainment of age 70½; provided, however, that such IAR Member waives
distribution of the standard form of benefit set forth below in paragraphs (1)
and (2) of this Section 10.2(b) and if such Member is married, his spouse
consents in writing to such election and waiver and such consent acknowledges
the effect of such action and is witnessed by a notary public or a Plan
representative, unless a Plan representative finds that such consent cannot be
obtained because the spouse cannot be located or because of other circumstances
set forth in Section 401(a)(11) of the Code and regulations issued
thereunder.  If the Separate Accounts of such a Member are not distributed
pursuant to the foregoing provisions, such Separate Accounts shall be
distributed with his IAR Account in the following manner:

 
 
(1)
Married IAR Members.  The standard form of benefit payment of an IAR Account for
any IAR Member who is married on the date his Plan interest is to be
distributable to him under the provisions of Section 10.1 and the foregoing
provisions of Section 10.2(b) shall be a 50 percent joint and survivor
annuity.  Such joint and survivor annuity shall be a commercial annuity which is
payable for the life of the IAR Member with a survivor annuity for the life of
the IAR Member’s surviving spouse equal to 50 percent of the amount of the
annuity payable during the joint lives of the IAR Member and such IAR Member’s
surviving spouse.  The standard joint and survivor annuity shall be paid
automatically as provided hereunder unless the IAR Member elects to receive his
benefit payments in another form during the election period described in
Section 10.2(b)(4)(iii); provided, however, that if distribution is to be made
prior to Retirement Age, it shall be made only with the consent of the IAR
Member and his spouse, if any; provided further that the IAR Member’s spouse
consents in writing to such election and the time of benefit commencement
thereof pursuant to the provisions of Section 10.2(b)(5).  Any such election may
be revoked and subsequent elections may be made, or revoked, at any time during
such election period.  If the IAR Member has elected not to receive the standard
joint and survivor annuity as provided herein, such IAR Member’s benefit shall
be paid in one of the benefit payment forms under Section 10.2(b)(3), as
selected by such IAR Member.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(2)
Unmarried IAR Members.  The standard form of benefit payment of an IAR Account
for any IAR Member who is not married on the date his Plan interest is to be
distributable to him under the provisions of Section 10.1 and the foregoing
provisions of Section 10.2(b), shall be a single life annuity under Section
10.2(b)(3)(i), unless such IAR Member selects another benefit payment form
provided in Section 10.2(b)(3); provided, however, that if distribution is to be
made prior to Retirement Age, it shall be made only with the consent of the IAR
Member.

 
 
(3)
Optional Forms.  Subject to the provisions of paragraphs (a) and (b) of this
Section 10.2(b), an IAR Member may elect to receive his Separate Account in one
of the following forms:

 
 
(i)
A commercial annuity in the form of a single life annuity for the life of such
IAR Member;

 
 
(ii)
A commercial annuity in the form of a single life cash refund annuity;

 
 
(iii)
A commercial annuity for a term certain of ten years and continuous for the life
of the IAR Member if he survives such term certain;

 
 
(iv)
A commercial annuity payable for the life of such Member with a survivor annuity
for the life of his Beneficiary which shall be equal to 50 percent, 75 percent,
or 100 percent of the annuity payable during the joint lives of the IAR Member
and such IAR Member’s Beneficiary;

 
 
(v)
A lump sum payment regardless of age; or

 
 
(vi)
A single life annuity commencing prior to the earliest age as of which such IAR
Member will become eligible for an “old-age insurance benefit” under the federal
Social Security Act, adjusted so that an increased amount will be paid prior to
such age and a reduced amount thereafter; the purpose of this adjustment is to
enable the IAR Member to receive, from this Plan and under the federal Social
Security Act, an aggregate income in approximately a level amount for
life.  Moreover, in the event the IAR Member so elects, if such IAR Member dies
before receiving payments aggregating the vested amount of his Separate Accounts
at his benefit commencement date, the difference shall be paid in a single lump
sum to his Beneficiary or if there is none, to the executor or administrator of
his estate.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(4)
Notwithstanding the foregoing provisions of this Section 10.2(b), the following
additional requirements must be satisfied in order for a benefit to be paid
pursuant to Section 10.2(b)(3):

 
 
(i)
The benefit payment form described in Section 10.2(b)(3) above shall only be
available if the present value of the total payments actuarially expected to be
made to the IAR Member shall be more than 50 percent of the present value of the
total payments actuarially expected to be made to the IAR Member and his
Beneficiary.

 
 
(ii)
The form of payment to the IAR Member or to the IAR Member and his Beneficiary
must be payable over a period of time which does not exceed the longer of the
life expectancy of the IAR Member, or the joint and last survivor life
expectancy of the IAR Member and his Beneficiary.

 
 
(iii)
Subject to the provisions of Section 10.2(b)(5) with respect to any election
described in Section 10.2(b)(3), the Company shall furnish certain information,
pertinent to such election, to each IAR Member no less than thirty days (unless
such thirty-day period is waived by an affirmative election in accordance with
applicable Treasury regulations) and no more than ninety days before his Annuity
Starting Date.  The furnished information shall include an explanation of (1)
the terms and conditions of the joint and survivor annuity, (2) the IAR Member’s
right to waive the standard joint and survivor annuity and the effect of such
election, (3) the rights of the IAR Member’s spouse, if any, (4) the right to
revoke such election and the effect of such revocation, (5) a general
description of the eligibility conditions and other material features of the
alternative forms of benefit available pursuant to Section 10.2(b)(3), and (6)
sufficient additional information to explain the relative values of such
alternative forms of benefit.  The period during which an IAR Member may make or
revoke such election shall be the ninety day period ending on such IAR Member’s
Annuity Starting Date provided that such Election may also be revoked at any
time prior to the expiration of the seven-day period that begins the day after
the information required to be furnished to the IAR Member.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(5)
In the event a benefit is subject to payment under the standard joint and
survivor annuity form set forth in Section 10.2(b)(1) and such IAR Member elects
another form of benefit payment which will not provide his spouse with a
lifetime survivor annuity which is at least 50 percent of the amount of the
annuity payable during the joint lives of the IAR Member and the spouse, such
benefit shall be paid in such form only if such IAR Member’s spouse consents the
form and time thereof in writing.  Any spousal consent given pursuant to this
provision shall acknowledge the effect of such form and time of payment and
shall be witnessed by a Plan representative or a notary public, unless a Plan
representative finds that such consent cannot be obtained because the spouse
cannot be located or because of other circumstances set forth in Section
401(a)(11) of the Code and regulations issued thereunder.

 
 
(c)
Disregard of Rollover Contributions for Valuation of Involuntary Cash Outs in
Certain Cases.  For purposes of application of the $5,000 threshold of Sections
10.2(a.1), 10.2(a.2), 10.2(b), 11.5(f), and 12.5, the value of a Member’s vested
interest in his Separate Accounts shall be determined without regard to that
portion of such accounts which is attributable to Rollover Contributions (and
earnings allocable thereto) within the meaning of Sections 402(c), 403(a)(4),
403(b)(8), 408(d)(3)(A)(ii) and 457(e)(16) of the Code.  If the value of a
Member’s Separate Accounts as so determined is $5,000 or less, the Member’s
entire nonforfeitable account balance (including amounts attributable to such
Rollover Contributions) shall be distributable pursuant to an election under
Section 10.2(a.2) or distributed pursuant to Section 10.2(a.1), 11.5(f) or 12.5,
as applicable.

 
10.3 Form of Distribution.
 
Unless the Member or Inactive Member otherwise elects (or is deemed to elect
otherwise because the present value of such Member’s nonforfeitable benefit
exceeds $5,000 and he fails to consent to a distribution while his benefit is
immediately distributable within the  meaning of Treasury Regulations), the
payment of benefits under the Plan to such Member shall begin no later than the
60th day after the close of the Plan Year in which the latest of the following
events occurs:
 
 
(i)
The date on which such Member attains age 65;

 
 
(ii)
The tenth anniversary of the date on which such Member commenced participation
in the Plan; and

 
 
(iii)
The date on which such Member terminates service with the Controlled entities.

 

 
 

--------------------------------------------------------------------------------

 



 
All single sum distributions shall be made in cash; provided, however, a Member
(or, if authorized by the Member, his designated beneficiary or legal
representative in the case of a deceased Member), may elect to have the portion
of his Accounts that is then invested in the Company Stock Fund distributed in
whole shares of Company Stock, with any partial shares to be distributed in
cash.
 
10.4 Limitation on Commencement of Distribution.
 
Notwithstanding any provision in the Plan to the contrary, all distributions
required under this Article X shall be determined and made in accordance with
the regulations under Section 401(a)(9) of the Code, including the minimum
distribution incidental benefit requirements of Section 1.401(a)(9)-2 of the
regulations.  Accordingly, the entire interest of a Member or Inactive Member in
his Separate Accounts must be distributed, or must begin to be distributed, no
later than such Member’s Mandatory Distribution Date.  The Mandatory
Distribution Date of a Member or Inactive Member shall be determined as follows:
 
 
(i)
The Mandatory Distribution Date of such a Member who attains age 70½ on or after
January 1, 1988, but prior to January 1, 1999, shall be April 1, 1990, or the
first day of April following the calendar year in which such Member attains age
70½, whichever is later.

 
 
(ii)
The Mandatory Distribution Date of such a Member who attains age 70½ on or after
January 1, 1999, shall be the first day of April of the calendar year following
the later of (A) the calendar year in which such Member attains age 70½ or (B)
the calendar year in which such Member terminates his employment with the
Employer (provided, however, that Clause (B) of this sentence shall not apply in
the case of a Member who is a “five-percent Owner” (as defined in section 416 of
the Code) with respect to the Plan Year ending in the calendar year in which
such Member attains age 70½).

 
 
(iii)
The Mandatory Distribution Date of such a Member who has attained age 70½ before
January 1, 1988, shall be the first day of April of the calendar year following
the calendar year in which the later of such Member’s termination of employment
or attainment of age 70½ occurs.

 
 
(iv)
The Mandatory Distribution Date of a Member who dies before another Mandatory
Distribution Date shall be (A) if payable to other than the Member’s spouse, the
last day of the one-year period following the death of such Member or (B) if
payable to the Member’s spouse, after the date upon which such Member would have
attained age 70-1/2, unless such surviving spouse dies before payments commence,
in which case the Mandatory Distribution Date may not be deferred beyond the
last day of the one-year period following the death of such surviving spouse.

 

 
 

--------------------------------------------------------------------------------

 



 
A Member (other than a Member who is a “five-percent owner” (as defined in
section 416 of the Code) with respect to the Plan Year ending in the calendar
year in which such Member attains the age 70½) who attains age 70½ in calendar
year 1998 or 1999 may elect to defer his Mandatory Disbursement Date until no
later than April 1 of the calendar year following the later of (A) the calendar
year in which such Member attains the age 70½ or (B) the calendar year in which
such Member terminates his employment with the Company, provided, that such
election is made by the end of the calendar year in which such Member attains
age 70½.
 
Minimum distributions shall be determined in accordance with Section 10.12.
 
10.5 Restriction on Alienation.
 
Except as provided in Sections 401(a)(13)(B) and 414(p) of the Code relating to
qualified domestic relations orders, no benefit under the Plan at any time shall
be subject in any manner to anticipation, alienation, assignment (either at law
or in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process.  No person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate, or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.
 
10.6 Payments to Incompetents or Minors.
 
In the event that it shall be found that any individual to whom an amount is
payable hereunder is incapable of attending to his financial affairs because of
any mental or physical condition, including the infirmities of advanced age, or
is a minor, such amount (unless prior claim therefor shall have been made a duly
qualified guardian or other legal representative) may, in the discretion of the
Company, be paid to a duly appointed guardian or to another person for the use
or benefit of the individual found incapable of attending to his financial
affairs or in satisfaction of legal obligations incurred by or on behalf of such
individual.  The Trustee shall make such payment only upon receipt of written
instructions to such effect from the Company.  Any such payment shall be charged
to the Separate Accounts from which any such payment would otherwise have been
paid to the individual found to be a minor or incapable of attending to his
financial affairs and shall be a complete discharge or any liability therefor
under the Plan.
 
10.7 Commercial Annuities.
 
In any case where a benefit payable under the Plan is to be paid in the form of
a commercial annuity, a commercial annuity contract shall be purchased and
distributed to the Member, Inactive Member, or Beneficiary, as the case may
be.  Upon the distribution of any such contract, the Plan shall have no further
liability with respect to the amount used to purchase the annuity contract and
the company issuing such contract shall be solely responsible to the recipient
of the contract for the annuity payments thereunder.  All certificates for
commercial annuity benefits shall be non-transferable, and no benefit thereunder
may be sold, assigned, discounted, or pledged.  Any commercial annuity purchased
under the Plan shall contain such terms and provisions as may be necessary to
satisfy the requirements under the Plan.
 

 
 

--------------------------------------------------------------------------------

 



 
10.8 Actuarial Equivalency.
 
With respect to any benefit payment pursuant to the Plan, whichever form of
payment is selected, the value of such benefit shall be the actuarial equivalent
of the value of the vested balance of the Separate Accounts to which the
particular Member, Inactive Member, or Beneficiary, as the case may be, is
entitled.
 
10.9 Eligible Rollover Distributions.
 
Each Member and Beneficiary who receives an Eligible Rollover Distribution may
elect in the time and in a manner prescribed by the Company to have all or any
portion of such Eligible Rollover Distribution transferred to an Eligible
Retirement Plan; provided, however, that only one such transfer may be made with
respect to an Eligible Rollover distribution to an Eligible Retirement
Plan.  Notwithstanding the foregoing, the Member may elect, after receiving the
notice required under Section 402(f) of the Code, to receive such Eligible
Rollover Distribution prior to the expiration of the 30-day period beginning on
the date such Member is issued such notice; provided that the Member or
Beneficiary is permitted to consider his decision for at least 30 days and is
advised of such right in writing.
 
10.10 Deferral of Payments.
 
Subject to the provisions of Section 10.4, but notwithstanding the provisions of
any other Section of the Plan to the contrary, a Member whose Plan interest is
determined to have a present value more than $1,000 (or more than $5,000 in the
case of a deceased Member) shall not receive payment of such interest prior to
the later of normal retirement age or age 62, unless consented to by the Member
in writing.
 
10.11 Lost or Missing Members or Beneficiaries.
 
In the case of a benefit payable on behalf of a Member, if the Company is unable
to locate the Member or beneficiary to whom such benefit is payable, upon the
Company’s determination thereof, such benefit shall be
forfeited.  Notwithstanding the foregoing, if subsequent to any such forfeiture
the Member or beneficiary to whom such benefit is payable makes a valid claim
for such benefit, such forfeited benefit shall be restored to the Plan in the
manner provided in Section 7.3.
 
10.12 Minimum Distribution Requirements.
 
 
(a)
The provisions of this Section 10.12 will take precedence over any inconsistent
provisions of the Plan.

 
 
(b)
All distributions required under this Section 10.12 will be determined and made
in accordance with the Treasury regulations under Section 401(a)(9) of the Code.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(c)
Notwithstanding the other provisions of this Section 10.12, distributions may be
made under a designation made before January 1, 1984, in accordance with Section
242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and the
provisions of the Plan that relate to Section 242(b)(2) of TEFRA.

 
 
(d)
The Member’s entire interest will be distributed, or begin to be distributed, to
the Member no later than the Member’s Required Beginning Date.  If the Member
dies before distributions begin, the Member’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 
 
(1)
If the Member’s surviving spouse is the Member’s sole Designated Beneficiary,
then distributions to the surviving spouse will begin by December 31 of the
calendar year immediately following the calendar year in which the Member died,
or by December 31 of the calendar year in which the Member would have attained
age 70½, if later.

 
 
(2)
If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, then distributions to the Designated Beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the Member died.

 
 
(3)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Member’s death, the Member’s entire interest will be distributed
by December 31 of the calendar year containing the fifth anniversary of the
Member’s death.

 
 
(4)
If the Member’s surviving spouse is the Member’s sole Designated Beneficiary and
the surviving spouse dies after the Member but before distributions to the
surviving spouse begin, this Paragraph (disregarding item (1) above), will apply
as if the surviving spouse were the Member.

 
For purposes of this Paragraph (d) and Paragraph (f) below, unless item (4)
above applies, distributions are considered to begin on the Member’s Required
Beginning Date. If item (4) above applies, distributions are considered to begin
on the date distributions are required to begin to the surviving spouse under
item (1) above. If distributions under an annuity purchased from an insurance
company irrevocably commence to the Member before the Member’s Required
Beginning Date (or to the Member’s surviving spouse before the date
distributions are required to begin to the surviving spouse under item (1)
above), the date distributions are considered to begin is the date distributions
actually commence.  Unless the Member’s interest is distributed in the form of
an annuity purchased from an insurance company or in a single sum on or before
the Required Beginning Date, as of the first Distribution Calendar Year
distributions will be made in accordance with Paragraphs (e) and (f) of this
Section 10.12, whichever is applicable. If the Member’s interest is distributed
in the form of an annuity purchased from an insurance company, distributions
thereunder will be made in accordance with the requirements of Section 401(a)(9)
of the Code and the Treasury regulations.
 

 
 

--------------------------------------------------------------------------------

 



 
 
(e)
During the Member’s lifetime, the minimum amount that will be distributed for
each Distribution Calendar Year is the lesser of:

 
 
(1)
the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s age as of the
Member’s birthday in the Distribution Calendar Year; or

 
 
(2)
if the Member’s sole Designated Beneficiary for the Distribution Calendar Year
is the Member’s spouse, the quotient obtained by dividing the Member’s Account
Balance by the number in the Joint and Last Survivor Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Member’s and spouse’s
attained ages as of the Member’s and spouse’s birthdays in the Distribution
Calendar Year.

 
Required minimum distributions will be determined under this Paragraph (e)
beginning with the first Distribution Calendar Year and up to and including the
Distribution Calendar Year that includes the Member’s date of death.
 
 
(f)
If the Member dies on or after the date distributions begin and there is a
Designated Beneficiary, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the longer of the remaining
Life Expectancy of the Member or the remaining Life Expectancy of the Member’s
Designated Beneficiary, determined as follows:

 
 
(1)
The Member’s remaining Life Expectancy is calculated using the age of the Member
in the year of death, reduced by one for each subsequent year.

 
 
(2)
If the Member’s surviving spouse is the Member’s sole Designated Beneficiary,
the remaining Life Expectancy of the surviving spouse is calculated for each
Distribution Calendar Year after the year of the Member’s death using the
surviving spouse’s age as of the spouse’s birthday in that year.  For
Distribution Calendar Years after the year of the surviving spouse’s death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 
 
(3)
If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, the Designated Beneficiary’s remaining Life Expectancy is
calculated using the age of the Designated Beneficiary in the year following the
year of the Member’s death, reduced by one for each subsequent year.

 

 
 

--------------------------------------------------------------------------------

 



 
If the Member dies on or after the date distributions begin and there is no
Designated Beneficiary as of September 30 of the year after the year of the
Member’s death, the minimum amount that will be distributed for each
Distribution Calendar Year after the year of the Member’s death is the quotient
obtained by dividing the Member’s Account Balance by the Member’s remaining Life
Expectancy calculated using the age of the Member in the year of death, reduced
by one for each subsequent year.
 
 
(g)
If the Member dies before the date distributions begin and there is a Designated
Beneficiary, the minimum amount that will be distributed for each Distribution
Calendar Year after the year of the Member’s death is the quotient obtained by
dividing the Member’s Account Balance by the remaining Life Expectancy of the
Member’s Designated Beneficiary, determined as provided in item (1), (2) or (3)
of Paragraph (f), whichever is applicable.  If the Member dies before the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Member’s death, distribution of the Member’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Member’s death.  If the Member dies before the date
distributions begin, the Member’s surviving spouse is the Member’s sole
Designated Beneficiary, and the surviving spouse dies before distributions are
required to begin to the surviving spouse under item (1) of Paragraph (d), this
Paragraph (g) will apply as if the surviving spouse were the
Member.  Notwithstanding the foregoing, if the Member dies before distributions
begin and there is a Designated Beneficiary, distribution to the Designated
Beneficiary is not required to begin by the date specified in Paragraph (d)
above but the Member’s entire interest will be distributed to the Designated
Beneficiary by December 31 of the calendar year containing the fifth anniversary
of the Member’s death. If the Member’s surviving spouse is the Member’s sole
Designated Beneficiary and the surviving spouse dies after the Member but before
distributions to either the Member or the surviving spouse begin, this Paragraph
will apply as if the surviving spouse were the Member.

 
 
(h)
For purposes of this Section 10.12, the following terms and phrases shall have
these respective meanings:

 
 
(1)
Designated Beneficiary:  The individual who is designated as a Member’s
beneficiary under Section 11.1 of the Plan and is a Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4,of the Treasury
regulations.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(2)
Distribution Calendar Year:  A calendar year for which a minimum distribution is
required. For distributions beginning before the Member’s death, the first
Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Paragraph (d).  The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other Distribution
Calendar Years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.

 
 
(3)
Life Expectancy.  Life Expectancy as computed by use of the Single Life Table in
Section 1.401(a)(9)-9 of the Treasury regulations.

 
 
(4)
Member’s Account Balance.  The balance in a Member’s Accounts as of the last
Valuation Date in the calendar year immediately preceding the Distribution
Calendar Year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Member’s
Accounts as of dates in the valuation calendar year after the Valuation Date and
decreased by distributions made in the valuation calendar year after the
Valuation Date. A Member’s Account Balance for the valuation calendar year
includes any amounts rolled over or transferred to the Plan either in the
valuation calendar year or in the Distribution Calendar Year if distributed or
transferred in the valuation calendar year.

 
 
(5)
Requiring Beginning Date.  With respect to a Member or beneficiary, the date
described in Section 10.4 of the Plan.

 

 
 

--------------------------------------------------------------------------------

 

ARTICLE XI
 
BENEFICIARIES AND DEATH BENEFITS
 
11.1 Designation of Beneficiary.
 
In the event of the death of a Member or Inactive Member prior to distribution
in full of his interest under the Plan, the spouse, if any, of such Member shall
be his Beneficiary and receive distribution of his remaining interest in
accordance with the provisions of Section 11.4; provided, however, that a Member
or Inactive Member, may designate a person or persons other than his spouse as
his Beneficiary if the requirements of Section 11.3 are met.
 
11.2 Beneficiary in the Absence of Designated Beneficiary.
 
If a Member or Inactive Member who dies does not have a surviving spouse and if
no Beneficiary has been designated pursuant to the provisions of Section 11.1,
or if no Beneficiary survives such Member, then the Beneficiary shall be the
estate of such Member.  If any Beneficiary designated pursuant to Section 11.1
dies after becoming entitled to receive distribution hereunder and before such
distributions are made in full, and if no other person or persons have been
designated to receive the balance of such distributions upon the happening of
such contingency, the estate of such deceased Beneficiary shall become the
Beneficiary as to such balance.
 
11.3 Spousal Consent to Beneficiary Designation.
 
An election to designate a Beneficiary other than the spouse of such Member or
Inactive Member shall not be effective unless (A) such spouse has consented
thereto in writing and such consent (i) acknowledges the effect of such
election, (ii) either consents to the specific designated beneficiary (which
designation may not be subsequently changed by the Member or Inactive Member
without spousal consent) or expressly permits such designation by the Member or
Inactive Member without the requirement of further consent by the spouse, and
(iii) is witnessed by a Plan representative (other than the Member, or Inactive
Member, as applicable) or a notary public, or (B) the consent of such spouse
cannot be obtained because the spouse cannot be located or because of other
circumstances described by applicable Treasury regulations.  Any such consent by
such spouse shall be irrevocable.
 
11.4 Death Benefits from Non-IAR Accounts.
 
In the event of the death of a Member or Inactive Member prior to distribution
in full of his interest in the Plan, the Beneficiary of such Member shall
receive distribution of such Member’s remaining interest in his Separate
Accounts other than his IAR Account in a single sum to such Member’s
Beneficiary, unless such Beneficiary elects to receive such interest with his
IAR Account interest, if any, in the form of a single life annuity.
 

 
 

--------------------------------------------------------------------------------

 



 
11.5 Death Benefits from IAR Accounts.
 
 
(a)
The interest in the IAR Account of any deceased IAR Member or Inactive Member
whose surviving spouse is his Beneficiary shall be a survivor annuity.  Such
survivor annuity shall be a commercial annuity which is payable for the life of
such surviving spouse.

 
 
(b)
Any Member or Inactive Member who would otherwise have his death benefit from
his IAR Account paid in the form of a survivor annuity payable to his surviving
spouse may elect not to have his benefit paid in such form by electing to
receive such death benefit in a single sum or by designating a person other than
his spouse as his Beneficiary.  Any election may be revoked and subsequent
elections may be made or revoked at any time prior to the death of the Member or
Inactive Member.

 
 
(c)
Paragraph (b) above to the contrary notwithstanding, an election not to have the
death benefit paid in the form of a survivor annuity payable to the surviving
spouse may be made before the first day of the Plan Year in which a Member or
Inactive Member attains the age of thirty-five only (A) after the Member or
Inactive Member separated from service and only with respect to benefits accrued
under the Plan before the date of such separation or (B) in the case of a Member
who has not separated from service, if the Member has been furnished the
information in Paragraph (c) below, with such election to become invalid upon
the first day of the Plan Year in which the Member attains the age of
thirty-five, whereupon a new election may be made by such Member.

 
 
(d)
The Company shall furnish certain information, pertinent to the Paragraph (b)
election to each Member within the period beginning with the first day of the
Plan Year in which he attains the age of thirty-two (but not earlier than the
date such Member begins participation in the Plan) and ending with the later of
(1) the last day of the Plan Year preceding the Plan Year in which the Member
attains the age of thirty-five, or (2) a reasonable time after the Employee
becomes a Member.  If a Member separated from service before attaining the age
of thirty-five, such information shall be furnished to such Member within the
period beginning one year before the Member separates from service and ending
one year after such separation.  Such information shall also be furnished to a
Member who has not attained the age  of thrifty-five or terminated employment,
within a reasonable time after written request by such Member.  The furnished
information shall include an explanation of (1) the terms and conditions of the
survivor annuity, (2) the Member’s right to elect to waive the survivor annuity
and the effect of such election, (3) the rights of the Member’s surviving
spouse, (4) the right to revoke such election and the effect of such revocation,
(5) a general description of the eligibility conditions and other material
features of the alternative forms of benefit available pursuant to Paragraph (f)
below, and (6) sufficient additional information to explain the relative value
of such alternative forms of benefit.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(e)
For purposes of this Section 11.5 the IAR Account death benefit of a deceased
Member or Inactive Member who is not survived by his spouse or who has elected
not to have his IAR Account death benefit paid in the survivor annuity form set
forth in Section 11.5(a) shall be paid to his Beneficiary in one of the
following alternative forms to be selected by such Member or Inactive Member (or
his Beneficiary if authorized by such Member or Inactive Member) or, in the
absence of such selection, in a single sum payment; provided, however, that the
period and the methods of payment of any such form shall be in compliance with
the provisions of section 401(a)(9) of the Code and applicable Treasury
regulations thereunder:

 
 
(i)
A single lump payment; or

 
 
(ii)
A commercial annuity in the form of a single life annuity.

 
 
(f)
Notwithstanding any other provisions of the Plan to the contrary, payment of a
survivor annuity pursuant to this Section 11.5 shall not be made without the
consent of the surviving spouse prior to the time the deceased Member or
Inactive Member would have attained Retirement Age except that if the entire
interest payable hereunder to a Beneficiary is $5,000 or less, such interest
shall be paid in a single lump-sum payment form within a reasonable period of
time after the death of the Member or Inactive Member.

 
11.6 Commencement of Death Benefits.
 
A survivor benefit shall be paid to the surviving spouse of a deceased Member or
deceased former Member upon termination of employment thereafter regardless of
the age at which such Member’s death occurs, and shall be payable monthly
thereafter during the life of the surviving spouse, the last payment being for
the month in which the death of the surviving spouse occurs.  Notwithstanding
the foregoing, in no event  shall a survivor benefit be paid to the surviving
spouse of a deceased Member or deceased former Member prior to the later of the
date on which such deceased Member or deceased former Member would have attained
normal retirement age or age 62, unless such surviving spouse consents thereto
not more than 90 days before the annuity starting date of such survivor
benefit.  In the event of the death of the surviving spouse prior to the
commencement of the payment of the survivor benefit, no survivor benefit shall
be payable pursuant to the provisions of this Article XI with respect to such
deceased Member or deceased former Member.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE XII
 
ADMINISTRATION
 
12.1 Plan Administrator.
 
For purposes of ERISA, the Company shall be the Plan Administrator and, as such,
shall be responsible for the compliance of the Plan with the reporting and
disclosure provisions of ERISA.
 
12.2 Authority of the Company.
 
The Company shall have all the powers and authority expressly conferred upon it
herein and, further, shall have the sole right to interpret and construe the
Plan, and to determine any disputes arising thereunder, subject to the
provisions of Section 7.8.  In exercising such powers and authority, the Company
at all times shall exercise good faith, apply standards of uniform application,
and refrain from arbitrary action.  Any decision of the Company in such exercise
of its powers, authorities and duties shall be final and binding upon all
affected parties.  The Company may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist it in carrying out
its duties hereunder.  The Company shall be a “named fiduciary” as that term is
defined in Section 402(a)(2) of ERISA.  The Company may:
 
 
(a)
allocate any of the powers, authorities, or responsibilities for the operation
and administration of the Plan, which are retained by it or granted to it by
this Article XII, to the Trustee; and

 
 
(b)
designate a person or persons other than itself to carry out any of such powers,
authorities, or responsibilities;

 
provided, however, that no powers, authorities, or responsibilities of the
Trustee shall be subject to the provisions of paragraph (b) of this Section
12.2; and provided further, that no allocation or delegation by the Company of
any of its powers, authorities, or responsibilities to the Trustee shall become
effective unless such allocation or delegation first shall be accepted by the
Trustee in a writing signed by it and delivered to the Company.
 
12.3 Action of the Company.
 
Any act authorized, permitted, or required to be taken by the Company under the
Plan, which has not been delegated in accordance with Section 12.2, may be taken
by a majority of the members of the Board of Directors of the Company, either by
vote at a meeting, or in writing without a meeting.  All notices, advices,
directions, certifications, approvals, and instructions required or authorized
to  be given by the Company under the Plan shall be in writing and signed by
either (i) a majority of the members of the Board of Directors of the Company,
or by such member or members as may be designated by an instrument in writing,
signed by all the members thereof, as having authority to execute such documents
on its behalf, or (ii) a person who becomes authorized to act for the Company in
accordance with the provisions of paragraph (b) of Section 12.2.  Subject to the
provisions of Section 12.4, any action taken by the Company which is authorized,
permitted, or required under the Plan shall be final and binding upon the
Company and the Trustees, all persons who have or who claim an interest under
the Plan, and all third parties dealing with any Trustee or the Company.
 

 
 

--------------------------------------------------------------------------------

 



 
12.4 Claims Review Procedure.
 
Claims for Plan benefits and reviews of Plan benefit claims which have been
denied or modified will be processed in accordance with the written Plan claims
procedures established by the Cameron International Corporation Plans
Administration Committee, which procedures are hereby incorporated by reference
as a part of the Plan and may be amended from time to time by such committee.
 
12.5 Qualified Domestic Relations Orders.
 
Except as otherwise provided with respect to “qualified domestic relations
orders” and certain judgments and settlements pursuant to section 206(d) of the
Act and sections 401(a)(13) and 414(p) of the Code, and, except as otherwise
provided under other applicable law, no right or interest of any kind in any
benefit shall be transferable or assignable by any Member or any beneficiary or
be subject to anticipation, adjustment, alienation, encumbrance, garnishment,
attachment, execution, or levy of any kind.  Plan provisions to the contrary
notwithstanding, the Company shall comply with the terms and provisions of any
“qualified domestic relations order,” including an order that requires
distributions to an alternate payee prior to a Member’s “earliest retirement
age” as such term is defined in section 206(d)(3)(E)(ii) of the Act and
section 414(p)(4)(B) of the Code, and shall establish appropriate procedures to
effect the same.  In the event that the total value of an amount directed to be
paid pursuant to a qualified domestic relations order is not in excess of
$5,000, such amount shall be paid to the recipient or recipients identified in
such order in one lump sum payment as soon as practicable after such order has
been determined to be a qualified domestic relations order.
 
12.6 Indemnification.
 
In addition to whatever rights of indemnification the members of the Board of
Directors of the Company, or any other person or persons (other than the
Trustees) to whom any power, authority, or responsibility of the Company is
allocated or delegated pursuant to paragraph (b) of Section 12.2, may be
entitled under the articles of incorporation, regulations, or bylaws of the
Company, under any provision of law, or under any other agreement, the Company
shall satisfy such liability actually and reasonably incurred by any such member
or such other person or persons, including expenses, attorneys’ fees, judgments,
fines, and amounts paid in settlement, in connection with any threatened,
pending, or completed action, suit, or proceeding which is related to the
exercise, or failure to exercise, by such member or such other person or persons
of any of the powers, authorities, responsibilities, or discretion of the
Company as provided under the Plan and the Trust Agreement, or reasonably
believed by such member or such other person or persons to be provided
thereunder, and any action taken by such member or such other person or persons
in connection therewith.
 

 
 

--------------------------------------------------------------------------------

 



 
12.7 Temporary Restrictions.
 
In order to ensure an orderly transition in the transfer of assets to the Trust
from another trust fund maintained under the Plan or from the trust fund of a
plan that is merging into the Plan or transferring assets to the Plan or to
ensure an orderly transition of recordkeeping, valuation, or other
administrative activities from one service provider to another service provider,
the Plan Administrator may, in its discretion, temporarily prohibit or restrict
withdrawals, loans, changes to contribution elections, changes of investment
designation of future contributions, transfers of amounts from one Fund to
another Fund, or such other activity as the Plan Administrator deems
appropriate, provided that any such temporary cessation or restriction of such
activity shall be in compliance with all applicable law and the Plan
Administrator shall have provided to Members, their beneficiaries, and alternate
payees the notices and information required to be provided with respect to such
temporary cessation or restriction of such activity by applicable law and
regulations.
 
ARTICLE XIII
 
AMENDMENT AND TERMINATION
 
13.1 Amendment.
 
Subject to the provisions of Section 13.2, the Company may at any time and from
time to time, amend the Plan.
 
13.2 Limitation of Amendment.
 
The Company shall make no amendment to the Plan which shall result in the
forfeiture or reduction of the interest of any Member, Inactive Member,
Beneficiary, or person claiming under or through any one or more of them
pursuant to the Plan; provided, however, that nothing herein contained shall
restrict the right to amend the provisions hereof relating to the administration
of the Plan and Trust.  Moreover, no amendment shall be made hereunder which
shall permit any part of the Trust property to revert to any Employer or be used
for or be diverted to purposes other than the exclusive benefit of Members,
Inactive Members, Beneficiaries, and persons claiming under or through them
pursuant to the Plan.
 

 
 

--------------------------------------------------------------------------------

 



 
13.3 Termination.
 
The Company reserves the right, by action of its Board of Directors, to
terminate the Plan as to all Employers at any time.  The Plan shall terminate
automatically if there shall be a complete discontinuance of contributions
hereunder by all Employers.  In the event of the termination of the Plan,
written notice thereof shall be given to all Members and Beneficiaries having an
interest under the Plan, and to the Trustee.  Upon any such termination of the
Plan, the Trustee and the Company shall take the following actions for the
benefit of Members and Beneficiaries:
 
 
(a)
As of the termination date, the Trustee shall value the Funds hereunder and the
Company shall adjust all accounts accordingly.  The termination date shall
become a Valuation Date. In determining the net worth of the Funds hereunder,
the Trustee shall include as a liability such amounts as in its judgment shall
be necessary to pay all expenses in connection with the termination of the Trust
and the liquidation and distribution of the Trust property, as well as other
expenses, whether or not accrued, and shall include as an asset all accrued
income.

 
 
(b)
The Trustee, upon instructions from the Company, shall then segregate and
distribute an amount equal to the entire interest of each Member, Inactive
Member, and Beneficiary in the Funds to  or for the benefit of each Member,
Inactive Member, or Beneficiary in accordance with the provisions of Sections
10.2 and 10.3.

 
Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination or discontinuance of contributions by the Employers, the
interest of each Member, Inactive Member, and Beneficiary shall become fully
vested and nonforfeitable; and, if there is a partial termination of the Plan,
the interest of each Member, Inactive Member, and Beneficiary who is affected by
such partial termination shall become fully vested and nonforfeitable.
 
13.4 Withdrawal of an Employer.
 
An Employer other than the Company may, by action of its Board of Directors,
withdraw from the Plan, such withdrawal to be effective upon notice in writing
to the Company (the effective date of such withdrawal being hereinafter referred
to as the “withdrawal date”), and shall thereupon cease to be an Employer for
all purposes of the Plan.  An Employer shall be deemed automatically to withdraw
from the Plan in the event of its complete discontinuance of contributions, or
in the event it ceases to be a Subsidiary.
 
13.5 Corporate Reorganization.
 
The merger, consolidation, or liquidation of the Company or any Employer with or
into the Company or any other Employer shall not constitute a termination of the
Plan as to the Company or such Employer.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE XIV
 
ADOPTION BY SUBSIDIARIES:  EXTENSION
 
TO NEW BUSINESS OPERATIONS
 
Any Subsidiary of the Company which at the time is not an Employer may, with the
consent of the Cameron International Corporation Plans Administration Committee,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed pursuant to the
authority of its Board of Directors and to be filed with the Company.
 
 
 
 
ARTICLE XV
 
MISCELLANEOUS PROVISIONS
 
15.1 No Commitment as to Employment.
 
Nothing herein contained shall be construed as a commitment or agreement upon
the part of any Employee hereunder to continue his employment with an Employer,
and nothing  herein contained shall be construed as a commitment on the part of
any Employer to continue the employment or rate of compensation of any Employee
hereunder for any period.
 
15.2 Benefits.
 
Nothing in the Plan shall be construed to confer any right or claim upon any
person other than the parties hereto, Members and Beneficiaries.
 
15.3 No Guarantees.
 
Neither any Employer, including the Company, nor the Trustee guarantees the
Trust from loss or depreciation, nor the payment of any amount which may become
due to any person hereunder.  All benefits payable under the Plan shall be paid
or provided for solely from the Plan assets and neither the Company nor the
Trustee assumes any liability or responsibility for the adequacy thereof.
 
15.4 Exclusive Benefit.
 
No part of the Plan assets shall be used for any purpose other than the
exclusive purpose of providing benefits which Members and Beneficiaries are
entitled to under the Plan, and for the purpose of defraying the reasonable
expenses of administering the Plan.
 
15.5 Duty to Furnish Information.
 
Each of the Employers, the Company, or the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
any other reasonably deems necessary to perform its duties imposed hereunder or
otherwise imposed by law.
 

 
 

--------------------------------------------------------------------------------

 



 
15.6 Merger, Consolidation, or Transfer of Plan Assets.
 
The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Member, Inactive Member, and Beneficiary in the Plan would receive a benefit
under the Plan which is at least equal to the benefit he would have received
immediately prior to such merger, consolidation, or transfer of assets or
liabilities (assuming in each instance that the Plan had then
terminated).  Further, this Plan and Trust may not transfer its assets or
liabilities to any other plan, unless the Plan Administrator reasonably
concludes that such other plan provides that the transferred amounts may not be
distributed before the times specified in Treasury regulation section
1.401(k)-1(d).
 
15.7 Return of Contributions to Employers.
 
Notwithstanding any other provision of the Plan to the contrary, Basic,
Matching, Company Retirement, Profit Sharing and Retirement Contributions are
contingent upon the deductibility of such contributions under Section 404 of the
Code.  In the event a Basic, Matching, Company Retirement, Profit Sharing or
Retirement Contribution (or any portion thereof) is made under a mistake of
fact, such a contribution shall be returned to the Employers within one year
after the payment of the contribution.  Since Basic, Matching, Company
Retirement, Profit Sharing and Retirement Contributions (or any portion thereof)
are conditioned upon the deductibility of the contribution under Section 404 of
the Code as set forth above, in the event such deduction is disallowed, any such
contribution shall be returned to the Employers within one year after the
disallowance of the deduction.
 
15.8 Addenda.
 
In the event that it is deemed necessary to accommodate any transition of
coverage under other benefit plans to coverage under the Plan with respect to
certain groups of Employees, an Addendum setting forth special overriding
provisions applicable to such Employees may be added to the Plan.  Each Addendum
shall for all purposes constitute a part of the Plan and in the event of
conflict with any other provision of the Plan, shall control.  The provisions of
the Plan, together with the provisions specified in each Addendum shall
constitute the terms of the Plan applicable to the Employees employed at the
location or facility specified in the Addendum.
 
15.9 Validity of Agreement.
 
Except as provided under federal law, the provisions of the Plan shall be
governed by and construed in accordance with the laws of the State of Texas.
 
15.10 Uniformed Services Employment and Reemployment Rights Act Requirements.
 
Notwithstanding any provision of the Plan to the contrary, contributions,
benefits and service credit with respect to qualified military service will be
provided in accordance with section 414(u) of the Code.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE XVI
 
SECTION 415 LIMITATIONS
 
16.1 Application.
 
The provisions set forth in this Article XVI are intended solely to comply with
the requirements of Section 415 of the Code, as amended, and shall be
interpreted, applied, and if and to the extent necessary, deemed modified
without further formal language so as to satisfy solely the minimum requirements
of said Section.  For such purposes, the limitations of Section 415 of the Code,
as amended, are hereby incorporated by reference and made part hereof as though
fully set forth herein, but shall be applied only to particular Plan benefits in
accordance with the provisions of this Article XVI, to the extent such
provisions are not consistent with Section 415 of the Code.  If there is any
discrepancy between the provisions in this Article XVI and the provisions of
Section 415 of the Code, such discrepancy shall be resolved in such a way as to
give full effect to the provisions of Section 415 of the Code.
 
16.2 Section 415 Definitions.
 
For purposes of this Article XVI, the following terms and phrases shall have
these respective meanings:
 
 
(a)
“Annual Additions” of a Member for any Limitation Year shall mean the total of
(A) the Basic Contributions, Matching Contributions, Company Retirement
Contributions, Retirement Contributions and forfeitures, if any, allocated to
such Member’s Separate Accounts for such year, (B) Member’s contributions, if
any, (excluding any Rollover Contributions) for such year, and (C) amounts
referred to in Sections 415(l)(1) and 419A(d)(2) of the Code.  The Annual
Additions of a Member for any Limitation Year shall not include Member catch-up
contributions made pursuant to Section 3.6 and Section 414(v) of the Code.

 
 
(b)
“415 Compensation” shall mean the total of all amounts paid by the Employer to
or for the benefit of a Member for services rendered or labor performed for the
Employer which are required to be reported on the Member’s federal income tax
withholding statement or statements (Form W-2 or its subsequent equivalent),
subject to the following adjustments and limitations:

 
 
(1)
The following shall be included:

 
 
(A)
From and after December 31, 1998, elective deferrals (as defined in Section
402(g)(3) of the Code) from compensation to be paid by the Employer to the
Member;

 
 
(B)
Any amount which is contributed or deferred by the Employer at the election of
the Member and which is not includible in the gross income of the Member by
reason of Section 125 or 457 of the Code; and

 

 
 

--------------------------------------------------------------------------------

 



 
 
(C)
Any amounts that are not includable in the gross income of a Member under a
salary reduction agreement by reason of the application of Section 132(f) of the
Code.

 
 
(2)
The 415 Compensation of any Member taken into account for purposes of the Plan
shall be limited to $200,000 for any Plan Year with such limitation to be:

 
 
(A)
Adjusted automatically to reflect any amendments to Section 401(a)(17) of the
Code and any cost-of-living increases authorized by Section 401(a)(17) of the
Code; and

 
 
(B)
Prorated for a Plan Year of less than twelve months and to the extent otherwise
required by applicable law.

 
 
(c)
“Limitation Year” shall mean the calendar year.

 
 
(d)
“Maximum Annual Additions” of a Member for any Limitation Year shall mean the
lesser of (a) $40,000 (with such amount to be adjusted automatically to reflect
any cost-of-living adjustment authorized by Section 415(d) of the Code) or (B)
100% of such Member’s 415 Compensation during such Limitation Year, except that
the limitation in this Clause (B) shall not apply to any contribution for
medical benefits (within the meaning of Section 419A(f)(2) of the Code) after
separation from service with the Employer or a Controlled Entity that is
otherwise treated as an Annual Addition or to any amount otherwise treated as an
Annual Addition under Section 415(l)(1) of the Code.

 
16.3 Limitations and Corrections.
 
Contrary Plan provisions notwithstanding, in no event shall the Annual Additions
credited to a Member’s Separate Accounts for any Limitation Year exceed the
Maximum Annual Additions for such Member’s for such year.  If as a result of
allocation of forfeitures, a reasonable error in estimating a Member’s
compensation, a reasonable error in determining the amount of elective deferrals
(within the meaning of Section 402(g)(3) of the Code) that may be made with
respect to any individual under the limits of Section 415 of the Code, or
because of other limited facts and circumstances, the Annual Additions that
would be credited to a Member’s Separate Accounts for a Limitation Year would
nonetheless exceed the Maximum Annual Additions for such Member for such year,
the excess Annual Additions which, but for this Article XVI, would have been
allocated to such Member’s Separate Accounts shall be disposed of as follows:
 
 
(a)
First, any such excess Annual Additions in the form of Basic Contributions on
behalf of such Member that would not have been considered in determining the
amount of Matching Contributions shall be distributed to such Member, adjusted
for income or loss allocated thereto;

 

 
 

--------------------------------------------------------------------------------

 



 
 
(b)
Next, any such excess Annual Additions in the form of Basic Contributions on
behalf of such Member that would have been considered in determining the amount
of Matching Contributions shall be distributed to such Member, adjusted for
income or loss allocated thereto, and the Matching Contributions that would have
been allocated to such Member’s Separate Account based upon such distributed
Basic Contributions shall be treated as a forfeiture;

 
 
(c)
Next, any such excess Annual Additions in the form of Company Retirement
Contributions, to the extent such amounts would otherwise have been allocated to
such Member’s Separate Account, shall be treated as a forfeiture;

 
 
(d)
Next, any such excess Annual Additions in the form of Profit Sharing
Contributions, to the extent such amounts would otherwise have been allocated to
such Member’s Separate Account, shall be treated as a forfeiture; and

 
 
(e)
Finally, any such excess Annual Additions in the form of Retirement
Contributions, to the extent such amounts would otherwise have been allocated to
such Member’s Separate Account, shall be treated as a forfeiture.

 
16.4 Multiple Plans.
 
For purposes of determining whether the Annual Additions under this Plan exceed
the limitations herein provided, all defined contribution plans of the Employer
are to be treated as one defined contribution plan.  In addition, all defined
contribution plans of Controlled Entities shall be aggregated for this
purpose.  For purposes of this Article XVI only, a “Controlled Entity” (other
than an affiliated service group member within the meaning of Section 414(m) of
the Code) shall be determined by application of a more than 50% control standard
in lieu of an 80% control standard.  If the Annual Additions credited to a
Member’s Separate Accounts for any Limitation Year under this Plan plus the
additions credited on his behalf under other defined contribution plans required
to be aggregated pursuant to this Section would exceed the Maximum Annual
Additions for such Member for such Limitation Year, the Annual Additions under
this Plan and the additions under such other plans shall be reduced on a pro
rata basis and allocated, reallocated, or returned in accordance with applicable
plan provisions regarding Annual Additions in excess of Maximum Annual
Additions.
 
16.5 Contribution Adjustments.
 
If the limitations set forth in this Article XVI would not otherwise be met for
any Limitation Year, the Basic Contributions elections of affected Members may
be reduced by the Employer on a temporary and prospective basis in such manner
as the Employer shall determine.
 

 
 

--------------------------------------------------------------------------------

 

ARTICLE XVII
 
TOP-HEAVY PLAN RULES
 
17.1 Application.
 
For any Plan Year in which the Plan is a Top-Heavy Plan (as defined in Section
17.2), the provisions set forth in this Article XVII shall be applied in
accordance with Section 416 of the Code.
 
17.2 Top-Heavy Definitions.
 
The following definitions shall be applicable to this Article XVII:
 
 
(a)
The term “Compensation” shall mean 415 Compensation, as defined in
Section 16.2(b).

 
 
(b)
The term “Determination Date” shall mean for any Plan Year subsequent to the
first Plan Year, the last day of the preceding Plan Year and for the first Plan
Year of the Plan, the last day of that Year.

 
 
(c)
The term “Employer” shall mean the Company and each Controlled Entity.

 
 
(d)
The term “Key Employee” means any Employee or former Employee (including any
deceased Employee) who at any time during the Plan Year that includes the
Determination Date was an officer of the Employer having annual compensation
greater than $130,000 (as adjusted under Section 416(i)(1) of the Code for plan
years beginning after December 31, 2002), a 5-percent owner of the Employer, or
a 1-percent owner of the Employer having annual compensation of more than
$150,000.  For this purpose, annual compensation means compensation within the
meaning of Section 415(c)(3) of the Code.  The determination of who is a Key
Employee will be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

 
 
(e)
The term “Permissive Aggregation Group” shall mean the Required Aggregation
Group of plans plus any other plan or plans of the Employer which, when
considered as a group with the Required Aggregation Group, would continue to
satisfy the requirements of Section 401(a)(4) and 410 of the Code.

 
 
(f)
The term “Present Value” shall mean for purposes of computing present value
calculations in determining the Top-Heavy Ratio, present value calculations
based on the actuarial assumptions as stated in the applicable plan.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(g)
The term “Required Aggregation Group” shall mean (a) each tax qualified plan of
the Employer in which at least one Key Employee participates or participated at
any time during the determination period (regardless of whether the plan
terminated), and (b) any other tax qualified plan of the Employer which enables
a plan described in clause (a) to meet the requirements of Section 401(a)(4) or
410 of the Code.

 
 
(h)
The term “Super Top-Heavy Group” with respect to a particular Plan Year shall
mean a Required or Permissive Aggregation Group that, as of the Determination
Date, would qualify as a Top-Heavy Group under the definition in Paragraph (j)
of this Article XVII with “90 percent” substituted for “60 percent” each place
where “60 percent” appears in such definition.

 
 
(i)
The term “Super Top-Heavy Plan” with respect to a particular Plan Year shall
mean a plan that, as of the Determination Date, would qualify as a Top-Heavy
Plan under the definition in Paragraph (k) of this Article XVII with “90
percent” substituted for “60 percent” each place where “60 percent” appears in
such definition.  A plan is also a “Super Top-Heavy Plan” if it is part of a
Super Top-Heavy Group.

 
 
(j)
The term “Top-Heavy Group” with respect to a particular Plan Year shall mean a
Required or Permissive Aggregation Group if the sum, as of the Determination
Date, of the present value of the cumulative accrued benefits for Key Employees
under all defined benefit plans included in such group and the aggregate of the
account balances of Key Employees under all defined contribution plans included
in such group exceeds 60 percent of a similar sum determined for all employees
covered by the plans included in such group.

 
 
(k)
The term “Top-Heavy Plan” for any Plan Year beginning after December 31, 1983,
the Plan shall be a Top-Heavy Plan if any of the following conditions exist:

 
 
(i)
If the Top-Heavy Ratio for the Plan exceeds 60 percent and the Plan is not part
of any Required Aggregation Group or Permissive Aggregation Group of plans.

 
 
(ii)
If the Plan is a part of a Required Aggregation Group of plans but not part of a
Permissive Aggregation Group and the Top-Heavy Ratio for the group of plans
exceeds 60 percent.

 
 
(iii)
If the Plan is a part of a Required Aggregation Group and part of a Permissive
Aggregation Group of plans and the Top-Heavy Ratio for the Permissive
Aggregation Group exceeds 60 percent.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(l)
The term “Top-Heavy Ratio” shall mean:

 
 
(i)
While the Employer maintains one or more defined contribution plans (including
any simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the 5-year period ending on the Determination
Date(s) has or has had accrued benefits, the Top-Heavy Ratio for the Plan alone
or for the Required or Permissive Aggregation Group, as appropriate, is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the Determination Date(s) (including any part of any account
balance distributed during a one-year period (or, in the case of a distribution
made for a reason other than separation from service, death or disability, a
five-year period) ending on the Determination Date(s)) and including
distributions under a terminated plan which, had it not been terminated, would
have been aggregated with the Plan under Section 416(g)(2)(A)(i) of the Code,
and the denominator of which is the sum of all account balances (including any
part of any account balance distributed in the one-year period (or, in the case
of a distribution made for a reason other than separation from service, death or
disability, a five-year period) ending on the Determination Date(s)) and
including distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Section
416(g)(2)(A)(i) of the Code, both computed in accordance with Section 416 of the
Code.  Both the numerator and denominator of the Top-Heavy Ratio are adjusted to
reflect any contribution not actually made as of the Determination Date, but
which is required to be taken into account on that date under Section 416 of the
Code.

 
 
(ii)
While the Employer maintains one or more defined contribution plans (including
any simplified employee pension plans) and the Employer maintains or has
maintained one or more defined benefit plans which during the 5-year period
ending on the Determination Date(s) has or has had any accrued benefits, the
Top-Heavy Ratio for any Required or Permissive Aggregation Group as appropriate
is a fraction, the numerator of which is the sum of account balances under the
aggregated defined contribution plan or plans for all Key Employees, determined
in accordance with Subparagraph (i) above, and the present value of accrued
benefits under the aggregated defined benefit plan or plans for all Key
Employees as of the Determination Date(s), and the denominator of which is the
sum of the account balances under the aggregated defined contribution plan or
plans for all participants, determined in accordance with Subparagraph (i)
above, and the present value of accrued benefits under the defined benefit plan
or plans for all participants as of the Determination Date(s), all determined in
accordance with Section 416 of the Code.  The accrued benefits under a defined
benefit plan in both the numerator and denominator of the Top-Heavy Ratio are
adjusted for any distribution of an accrued benefit made in the five-year period
ending on the Determination Date.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(iii)
For purposes of subparagraphs (i) and (ii) above, the value of account balances
and the present value of accrued benefits will be determined as of the most
recent valuation date that falls within or ends with the 12-month period ending
on the Determination Date, except as provided in Section 416 of the Code for the
first and second plan years of a defined benefit plan.  Notwithstanding the
foregoing, the account balances and accrued benefits of individuals who have not
performed services for the Employer or any Controlled Entity at any time during
the one-year period ending on the applicable Determination Date shall not be
considered.  The calculation of the Top-Heavy Ratio, and the extent to which
distributions, rollovers and transfers are taken into account will be made in
accordance with Section 416 of the Code.  Deductible employee contributions
shall not be taken into account for purposes of computing the Top-Heavy
Ratio.  When aggregating plans the value of account balances and accrued
benefits will be calculated with reference to the Determination Date that falls
within the same calendar year.

 
 
(m)
The term “Valuation Date” shall mean for purposes of computing the Top-Heavy
Ratio, the Determination Date.

 
 
(n)
The term “Non-Key Employee” shall mean any Employee who is not a Key Employee.

 
17.3 Top-Heavy Minimum Allocation Rules.
 
The following Top-Heavy Plan minimum allocation rules shall apply:
 
 
(a)
Except as otherwise provided in Paragraphs (b) and (c) below, the Employer
contributions and forfeitures allocated on behalf of any Member who is not a Key
Employee shall be the lesser of three percent of the non-Key Employee’s
compensation or in the case where the Employer has no defined benefit plan which
designates the Plan to satisfy Section 401 of the Code, the largest percentage
of the first $150,000 of the Key Employee’s compensation, allocated on behalf of
any Key Employee for the Plan Year.  Basic Contributions cannot be used to
satisfy the minimum Section 416 contributions for non-key employees.  Further,
in making the determination of the percentage at which contributions are made
for the Key Employee with the highest percentage, Basic Contributions on behalf
of Key Employees are taken into account.  Matching Contributions shall be taken
into account for purposes of satisfying the minimum contribution requirements of
this Section 17.3(a) and Section 416(c)(2) of the Code.  The preceding sentence
shall apply with respect to Matching Contributions under the Plan or, if the
Plan provides that the minimum contribution shall be met in another plan, such
other plan.  Matching Contributions that are used to satisfy the minimum
contribution requirements of this Section 17.3(a) shall be treated as matching
contributions for purposes of the actual contribution percentage test described
in Section 4.3 and other requirements of Section 401(m) of the Code.

 

 
 

--------------------------------------------------------------------------------

 



 
 
(b)
The provisions in Paragraph (a) shall not apply to any Member who is not
actively employed as an Eligible Employee by the Employer on the last day of the
Plan Year for which the minimum allocation is to be made.

 
 
(c)
The provisions in Paragraph (a) shall not apply to any Member to the extent the
Member is covered under any other plan or plans of the Employer, and by the
terms of such plan or plans it is provided that the minimum allocation or
benefit requirements applicable to Top-Heavy Plans shall be met in such other
plan or plans.  If such other plan is, or if one of such other plans is, a
defined benefit plan maintained by the Employer, and such plan is a Top-Heavy
Plan, the minimum benefit requirements applicable to Top-Heavy Plans shall be
met under such defined benefit plan as provided therein, to the extent such
benefit can be provided under such plan or plans.  If such other plan is, or if
one of such other plans is, a defined contribution plan maintained by the
Employer, and such plan is a Top-Heavy Plan, the minimum allocation requirements
shall be met under such plan, except as may be otherwise provided in such other
plan.  The application and administration of the minimum allocation or benefit
requirements for Top-Heavy Plans shall be satisfied in a manner so as to only
satisfy the minimum allocation/benefit requirements as permissible and so as to
avoid any duplication of minimum allocation/benefits for non-Key Employees, as
provided under Section 416 of the Code.  Specifically, if any Member in this
Plan is a Member in the Cameron International Corporation Retirement Plan, the
minimum contribution required under this Article XVII shall be satisfied by
applying the rules of this Section 17.3 to such plan.  Further, the top heavy
requirements of Section 416 of the Code and this Article XVII of the Plan shall
not apply in any year beginning after December 31, 2001, in which the Plan
consists solely of a cash or deferred arrangement which meets the requirement of
Section 401(k)(12) of the Code and matching contributions with respect to which
the requirements of Section 401(m)(11) of the Code are met.

 
17.4 Top-Heavy Compensation Limitation.
 
The annual compensation of any Member to be taken into account under the Plan
during any Plan Year in which the Plan is determined to be a Top-Heavy Plan
shall not exceed $150,000 (or such adjusted amount determined by the Secretary
of the Treasury pursuant to Section 416(d)(2) of the Code).
 

 
 

--------------------------------------------------------------------------------

 



 
17.5 Top-Heavy Vesting Provisions.
 
In the event that the Plan is determined to be a Top-Heavy Plan with respect to
any Plan Year, a Member who is eligible to receive the vested interest of his
IAR Account, Profit Sharing Account and/or Retirement Account (as applicable) in
accordance with the provisions of Section 7.2 shall be vested in a portion of
his IAR Account, Profit Sharing Account and/or Retirement Account as applicable,
which shall be no less than it would be under following vesting schedule:
 
Years of Service                                           Vested Percentage
 
Less than two years                                                         0%
Two but less than three years                                       20%
Three but less than four years                                      40%
Four but less than five years                                         60%
Five
years                                                                       
100%


17.6 Top-Heavy Plan/Benefit Limitations.
 
In any Plan Year in which the Plan is a Top-Heavy Plan, the denominators of the
defined benefit fraction and the defined contribution fraction (as such terms
are used in applying the benefit limitation provisions of Section 415 of the
Code) shall be computed using 100 percent of the dollar limitation instead of
125 percent.
 


 
[Signature Page to Follow]
 

 
 

--------------------------------------------------------------------------------

 

Executed this ___21st____ day of December, 2007, effective for all purposes as
provided above.
 
CAMERON INTERNATIONAL
CORPORATION


 
By:    /s/   Joseph H. Mongrain                        
Name:       Joesph H. Mongrain      
Title:         Vice President, Human Resources   





 
 

--------------------------------------------------------------------------------

 

ADDENDA
 
TABLE OF CONTENTS


Addendum
Page
   
Cameron Division Plant in Liberty, TX
AD-3
   
Cameron Division Plant in Patterson, LA
AD-4
   
Cooper Cameron Valves Plant in Ville Platte, LA
AD-5
   
Cooper Energy Services Division Plant in Houston, TX (Texcentric)
AD-6
   
Cameron Division Plant in Oklahoma City, OK (Demco)
AD-7
   
Wheeling Machine Products Division Facility in Pine Bluff, AR
AD-9
   
Cooper Cameron Valves Division Plant in Little Rock, AR
AD-10
   
Cooper Energy Services Division Plant at Ponca City, OK (Nickles)
AD-12
   
Certain Members Eligible for Additional Contributions
AD-13
   
Withdrawals of and Special Rights Pertaining to Prior Plan Amounts
AD-15




 
 

--------------------------------------------------------------------------------

 

GEOGRAPHICAL INDEX TO ADDENDA


Location
Page
   
Houston, TX
 
Cooper Energy Services Division Plant in Houston, TX
(Texcentric)
AD-6
   
Liberty, TX
 
Cameron Division Plant in Liberty, TX
AD-3
   
Little Rock, AR
 
Cooper Cameron Valves Division Plant in Little Rock, AR
 AD-10
   
Oklahoma City, OK
 
Cameron Division Plant in Oklahoma City, OK (Demco)
AD-7
   
Patterson, LA
 
Cameron Division Plant in Patterson, LA
AD-4
   
Pine Bluff, AR
 
Wheeling Machine Division Facility Company in Pine Bluff, AR
AD-9
   
Ponca City, OK
 
Cooper Energy Services Division Plant in Ponca City, OK (Nickles)
AD-12
   
Ville Platte, LA
 
Cooper Cameron Valves Plant in Ville Platte, LA
AD-5
   




 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF
CAMERON DIVISION PLANT AT LIBERTY, TEXAS




Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Liberty, Texas plant at the
Cameron Division of the Company.


A.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


A separate subaccount shall be maintained with respect to benefits of a Member
that were transferred to the Plan (formerly the Cooper Savings Plan) from the
Cameron Salaried and Non-Bargaining Hourly Employees’ Retirement Plan and then
to the Plan.  Such separate subaccount shall be 100% vested in such Member.





 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF
CAMERON DIVISION PLANT AT PATTERSON, LOUISIANA




Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Patterson, Louisiana plant
at the Cameron Division of the Company.


A.           SECTION 3.5 - COMPANY RETIREMENT CONTRIBUTIONS:


In addition to the Company Retirement Contribution otherwise set forth in
Section 3.5, the Company shall make the additional monthly Company Retirement
Contribution set forth below with respect to the following Members:


 
 
Member
 
 
SSN
 
Monthly Additional
Company Retirement
Contribution
       
1.  Crouch, Anthony J.
###-##-####
 
$72.31
2.  Gant, Charles
###-##-####
 
72.97
3.  Riley, Ronald
###-##-####
 
86.56
4.  Trahen, Wilfred
###-##-####
 
71.61





B.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


A separate subaccount shall be maintained with respect to benefits of a Member
that were transferred to the Plan (formerly the Cooper Savings Plan) from the
Cameron Salaried and Non-Bargaining Hourly Employees’ Retirement Plan and then
to the Plan.  Such separate subaccount shall be 100% vested in such Member.







 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF COOPER CAMERON VALVES PLANT
IN VILLE PLATTE, LOUISIANA




Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Ville Platte, Louisiana
plant of the Cooper Cameron Valves Division of the Company.


A.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


A separate subaccount shall be maintained with respect to benefits of a Member
that were transferred to the Plan (formerly the Cooper Savings Plan) from the
Cameron Salaried and Non-Bargaining Hourly Employees’ Retirement Plan and then
to the Plan.  Such separate subaccount shall be 100% vested in such Member.









 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF THE COOPER ENERGY SERVICES
DIVISION AT THE HOUSTON, TEXAS PLANT
(TEXCENTRIC)




Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Houston, Texas plant at the
Cooper Energy Services Division (formerly Texcentric) of the Company.


A.           SECTION 3.5 - COMPANY RETIREMENT CONTRIBUTIONS:


In addition to the Company Retirement Contribution otherwise set forth in
Section 3.5, the Company shall make the additional monthly Company Retirement
Contribution set forth below with respect to the following Members:


 
 
Member
 
 
SSN
 
Monthly Additional
Company Retirement
Contribution
       
1.  Lee, Willie A.
###-##-####
 
$130.00
2.  Kor, Jack
###-##-####
 
$54.00
3.  Shuck, Roger
###-##-####
 
$25.00
4.  Cunningham, George
###-##-####
 
$75.00






 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF
CAMERON DIVISION PLANT AT OKLAHOMA CITY, OKLAHOMA
(DEMCO)


Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Oklahoma City, Oklahoma
facility of the Cameron Division of the Company (formerly Demco).


A.           SECTION 3.5 - COMPANY RETIREMENT CONTRIBUTIONS:


In addition to the Company Retirement Contribution otherwise set forth in
Section 3.5, the Company shall make the additional monthly Company Retirement
Contribution with respect to each Member who was employed on September 30, 1989
at a Cooper Cameron (formerly a Cooper Industries, Inc.) facility and in an
employment classification set forth on the Additional Retiree Medical Credit
Eligibility list as set forth below; provided, however, that such amount shall
be prorated and credited to such Member’s IAR Account based upon the number of
pay periods applicable to such Member in such month during which the Member was
employed at a facility and in an employment classification set forth on the
Additional Retiree Medical Credit Eligibility List.


(1)  
Active members on October 1, 1989 in the Plan (formerly the Cooper Savings
Plan), who became Members on April 1, 1995, who attained at least age 50 on
December 31, 1989 and who elected retiree medical coverage.



 
Year of Birth
 
Monthly Additional
Credit Amount
     
1939
 
$60.00
1938
 
$60.00
1937
 
$65.00
1936
 
$65.00
1935
 
$70.00
1934 or earlier
 
$75.00



(2)  
Active Members on October 1, 1989 in the Plan (formerly the Cooper Savings
Plan), who became Members on April 1, 1995, who attained at least age 50 on
December 31, 1989 and who did not elect retiree medical coverage.



 
Year of Birth
 
Monthly Additional
Credit Amount
1939
 
$105.00
1938
 
$110.00
1937
 
$115.00
1936
 
$120.00
1935
 
$125.00
1934 or earlier
 
$130.00




 
 

--------------------------------------------------------------------------------

 



(3)  
Active members on October 1, 1989 in the Plan (formerly the Cooper Savings
Plan), who became Members on April 1, 1995, and who had not attained age 50 on
December 31, 1989.



 
Year of Birth
 
Monthly Additional
Credit Amount
1964 or later
 
$10.00
1963
 
$11.00
1962
 
$13.00
1961
 
$15.00
1960
 
$17.00
1959
 
$19.00
1958
 
$21.00
1957
 
$23.00
1956
 
$25.00
1955
 
$27.00
1954
 
$29.00
1953
 
$31.00
1952
 
$34.00
1951
 
$37.00
1950
 
$40.00
1949
 
$44.00
1948
 
$48.00
1947
 
$52.00
1946
 
$54.00
1945
 
$60.00
1944
 
$65.00
1943
 
$70.00
1942
 
$75.00
1941
 
$80.00
1940
 
$90.00



B.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


A separate subaccount shall be maintained with respect to benefits of a Member
that were transferred to the Plan (formerly the Cooper Savings Plan) from the
Demco Pension Plan for Hourly and  Non-Exempt Salaried Employees and then to the
Plan.  Such separate subaccount shall be 100% vested in such Member.







 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF THE WHEELING MACHINE PRODUCTS DIVISION FACILITY
AT PINE BLUFF, ARKANSAS


Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Pine Bluff, Arkansas
facility of the Wheeling Machine Products Division of the Company.


A.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


A separate subaccount shall be maintained with respect to benefits of a Member
that were transferred to the Cooper Savings Plan from the Pension Plan for
Hourly Employees in the Pine bluff, Arkansas Facilities and then to the
Plan.  Such separate subaccount shall be 100% vested in such Member.







 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF COOPER CAMERON VALVES DIVISION PLANT AT LITTLE ROCK, ARKANSAS


Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Cooper Cameron Valves Plant
of the Company in Little Rock, Arkansas (formerly Orbit Valve).


A.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


Separate sub-accounts shall be maintained with respect to benefits of a Member
(an “Orbit Member”) that were transferred to the Plan from the Orbit Valve
Company Profit Sharing Plan (the “Orbit Profit Sharing Plan”) and the Orbit
Valve Company Employee Savings Plan (the “Orbit Savings Plan”).  Amounts in such
separate sub-accounts that are attributable to a Member’s Matching and Profit
Sharing Contribution Accounts under the Orbit Savings Plan and a Member’s
Account under the Orbit Profit Sharing Plan shall respectively vest in
accordance with the vesting schedule contained in the plans from which such
amounts were transferred, which is set forth below:


YEARS OF SERVICE
NONFORFEITABLE PERCENTAGE

 
0-4
   0%

5 or more
100%

 
In addition to the lump sum method of distribution of benefits set forth in
Section 10.2 of the Plan, an Orbit Member may elect to receive his such separate
sub-accounts in periodic installment payments for any term not extending beyond
the life expectancy of such Member or the joint and last survivor expectancy of
such Member and a designated beneficiary.  An Orbit Member may make such an
election only if the method of payment of any such form is in compliance with
Section 401(a)(9) of the Code and applicable Treasury regulations thereunder.
 
In addition to the lump sum method of distribution of benefits set forth in
Section 11.4 of the Plan, the beneficiary of an Orbit Member may elect to
receive payment of the separate sub-accounts of the deceased Orbit Member in
periodic installments for any term not extending beyond the life expectancy of
such beneficiary so long as the method of payment of such form is compliance
with Section 401(a)(9) of the Code and applicable treasury regulations
thereunder.  A beneficiary’s election as to the method of distribution of such
separate sub-accounts must be made within the 90-day period ending on the first
day of the first period for which an amount is payable to such beneficiary.  If
a beneficiary fails to make an election within such 90-day period, the separate
sub-accounts of the deceased Orbit Member will be paid to such beneficiary in
one lump sum.  If a beneficiary properly elects to receive payments in periodic
installments, after such installment payments commence, the beneficiary will
have the option to reduce the period over which such installments shall be made
with the payments being adjusted accordingly.  Upon the death of such
beneficiary, the remaining balance in the separate sub-account will be paid as
soon as administratively possible in one lump sum cash payment, to the
beneficiary’s executor or to his heirs at law if there is no administration of
such beneficiary’s estate.
 

 
 

--------------------------------------------------------------------------------

 



 
In addition to the withdrawal rights contained in Section 8.2 of the Plan, Orbit
Members who participated in the Orbit Profit Sharing Plan may withdraw all or
any part of the vested amount of their Employer profit sharing contributions
credited to their Matching Account after attaining age 59½; provided, however,
that such Members may only exercise such withdrawal rights once during every
six-month period of a calendar year.  Furthermore, an Orbit Member who
participated in the Orbit Profit Sharing Plan with less than five years of
Vesting Service may not withdraw amounts which would reduce the Matching Account
balance below the aggregate Employer profit sharing contribution amounts
allocated to such Member’s Participation Account during the two Plan Years
preceding the Plan merger date.
 
In addition to the withdrawal rights contained in Section 8.2 of the Plan, an
Orbit Member who participated in the Orbit Savings Plan may withdraw all or any
part of his sub-accounts attributable to his Elective Contribution Account under
such plan after attaining age 59½; provided, however, that such a Member may
only exercise such withdrawal rights once during every six-month period of a
calendar year.


Additional rights and restrictions that apply with respect to such separate
sub-accounts are described in the instruments entitled “Merged Orbit Valve
Company Employee Savings Plan With and Into Cooper Cameron Retirement Savings
Plan” and “Merger of Orbit Valve Company Profit Sharing Plan With and Into
Cameron International Corporation Retirement Savings Plan.







 
 

--------------------------------------------------------------------------------

 



CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR EMPLOYEES OF
COOPER ENERGY SERVICES DIVISION PLANT AT PONCA CITY, OKLAHOMA (NICKLES)


Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to the Ponca City, Oklahoma plant
at the Cooper Energy Services Division (formerly Nickles) of the Company.


A.           SPECIAL ACCOUNT FOR PRIOR PLAN BENEFITS:


A separate sub-account shall be maintained under each Plan Account, with respect
to the benefits of a Member that was transferred to the Plan from the Nickles
Machine Corporation Defined Contribution Matching Plan and Trust (the “Nickles
Plan”).


In addition to the in service withdrawal rights contained in Section 8.2 of the
Plan, such a Member shall be permitted to withdraw all or any part of the
separate sub-account portion of his Supplemental Account under the Plan at any
time.  Further, after he attains age 59½, such a Member shall be permitted to
withdraw any amount credited to such separate sub-accounts; provided, however,
that a withdrawal made pursuant to this sentence may be in any amount and may be
made up to two times in any 12 month period.  Additional forms for distribution
of benefits to such Members and their beneficiaries, which were initially
preserved in connection with the transfer of account balances from the Nickles
Plan to the Plan, were eliminated in accordance with Treasury Regulation §
1.411(d)-4 Q & A2(e).



 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


FOR CERTAIN MEMBERS ELIGIBLE FOR ADDITIONAL CONTRIBUTIONS


Pursuant to Section 15.8 of the Cameron International Corporation Retirement
Savings Plan (“Plan”), this Addendum relates to certain Members (the “Eligible
Members”) who shall be eligible to receive additional contributions determined
as follows:


In addition to the contributions otherwise made pursuant to Article III, the
Additional Contributions Account (as defined below) of each Member who was
employed by Cooper Industries, Inc. on September 30, 1989, at a facility and in
an employment classification set forth on the Cooper Industries, Inc. Additional
Retiree Medical Credit Eligibility List, shall be credited with the applicable
monthly amount set forth below with respect to such Member; provided, however,
that such amount shall be prorated and credited to such Member’s Account based
upon the number of pay periods applicable to such Member in such month during
which the Member was employed at a facility and in an employment classification
set forth on the Cooper Industries, Inc. Additional Retiree Medical Credit
Eligibility List.


 
A.
Active members in the Cooper Industries, Inc. Salaried Employees’ Retirement
Plan (the “Prior Plan”) on October 1, 1989, who became Members of the Cooper
Cameron Corporation Retirement Plan (the “Retirement Plan”) on January 1, 1995,
who attained at least age 50 on December 31, 1989 and who elected retiree
medical coverage
 



Year of Birth
Monthly Additional
Contribution Amount
1939
$60.00
1938
$60.00
1937
$65.00
1936
$65.00
1935
$70.00
1935 or earlier
$75.00



 
B.
Active members in the Prior Plan on October 1, 1989, who became Members of the
Retirement Plan on January 1, 1995, who attained at least age 50 on December 31,
1989 and who did not elect retiree medical coverage
 



Year of Birth
Monthly Additional
Contribution Amount
1939
$105.00
1938
$110.00
1937
$115.00
1936
$120.00
1935
$125.00
1934 or earlier
$130.00



 
C.
Active members in the Prior Plan on October 1, 1989, who became members on
January 1, 1995, and who had not attained age 50 on December 31, 1989
 



Year of Birth
Monthly Additional
Contribution Amount
1964 or later
$10.00
1963
$11.00
1962
$13.00
1961
$15.00
1960
$17.00
1959
$19.00
1958
$21.00
1957
$23.00
1956
$25.00
1955
$27.00
1954
$29.00
1953
$31.00
1952
$34.00
1951
$37.00
1950
$40.00
1949
$44.00
1948
$48.00
1947
$52.00
1946
$54.00
1945
$60.00
1944
$65.00
1943
$70.00
1942
$75.00
1941
$80.00
1940
$90.00



Such additional contributions shall be referred to herein as the “Additional
Contributions.”  The Additional Contributions of an Employer for any month shall
be considered allocated to the Eligible Members’ Accounts for whom such
contributions are made no later than the last day of the Plan Year for which
they are made, as determined pursuant to this Addendum.  The Additional
Contributions shall be credited to an eligible Member’s Additional Contributions
Account (as defined below) on the date such Additional Contributions are
received by the Trust and shall be invested in the Fund or Funds selected by the
Eligible Member in accordance with the provisions of Section 5.2.  The term
“Additional Contributions Account” shall mean the Separate Account established
on behalf of each Eligible Member, to which Additional Contributions are
credited in accordance with this Addendum.  An Eligible Member shall be 100
percent vested in the balance of his Additional Contributions Account.  In the
case of an Eligible Member, references in the Plan to a Member’s or Inactive
Member’s “Separate Accounts” shall be deemed to include such Member’s Additional
Contributions Account.  Additional Contributions shall be considered “Annual
Additions” under and subject to the limitations of Article XVI.  Additional
Contributions shall be distributed under the provisions of Articles X and XI in
the same manner as an Eligible Member’s Retirement Contributions Account.


Notwithstanding anything to the contrary provided in this Addendum, if any
Eligible Member is entitled to receive additional Company Retirement
Contributions in an equal monthly amount pursuant to any other Addendum to the
Plan, such Eligible Member shall not be eligible to receive Additional
Contributions pursuant to this Addendum.

 
 

--------------------------------------------------------------------------------

 

CAMERON INTERNATIONAL CORPORATION
RETIREMENT SAVINGS PLAN


ADDENDUM


WITHDRAWALS OF AND SPECIAL RIGHTS PERTAINING TO PRIOR PLAN AMOUNTS




Pursuant to Sections 8.4 and 15.8 of the Cameron International Corporation
Retirement Savings Plan (“Plan”), this Addendum sets forth additional withdrawal
rights available to certain Members or Inactive Members whose Separate Accounts
include amounts that were transferred to the Plan in a plan merger or
plan-to-plan transfer.  For purposes of this Addendum, the term “Grandfathered
Subaccounts” shall mean the subaccounts under the respective Plan accounts that
were created at the time of the applicable plan merger or plan-to-plan transfer
for the transferred amounts and earnings thereon in order to preserve optional
forms of benefit and rights described in this Addendum.




Petreco International, Inc. 401(k) Profit Sharing Plan


A.           Withdrawals.  A Member or Inactive Member who was a participant in
the Petreco International, Inc. 401(k) Profit Sharing Plan (the “Petreco Plan”),
who had amounts transferred to the Plan in connection with the merger of the
Petreco Plan with and into the Plan, and who is receiving compensation from a
Controlled Entity may withdraw any or all of his Grandfathered Subaccount (to
the extent vested) under his Rollover/Transfer Account under the Plan at any
time.


B.           Vesting.  Notwithstanding anything to the contrary in the Plan,
each Petreco Participant who was employed by Petreco International, Inc. or a
member of its controlled group on January 1, 2002 shall have a 100% fully vested
and nonforfeitable interest in his Profit Sharing Account under the Plan.


Cooper Cameron Corporation Savings-Investment Plan for Hourly Employees




A.           Withdrawals.  A Member or Inactive Member a who was a participant
in the Cooper Cameron Corporation Savings-Investment Plan for Hourly Employees
(the “Brookshire Plan”), who had amounts transferred to the Plan in connection
with the merger of the Brookshire Plan with and into the Plan, and who is
receiving compensation from a Controlled Entity may withdraw all (but not less
than all) of the balances of his Grandfathered Subaccount(s) (to the extent
vested) under his Matching and/or Supplemental Accounts under the Plan at any
time.  A Member or Inactive Member who makes such a withdrawal shall be
suspended from making contributions to the Plan for a period of at least six
months after the date of such withdrawal and shall not be permitted to make
another withdrawal pursuant to Article VIII of the Plan until he has resumed
making Basic Contributions for at least 12 months.


AOP Industries, Inc. 401(k) Plan


A.           Withdrawals.  A Member or Inactive Member who was a participant in
the AOP Industries, Inc. 401(k) Plan (the “AOP Plan”), who had amounts
transferred to the Plan in connection with the merger of the AOP Plan with and
into the Plan, and who is receiving compensation from a Controlled Entity may
withdraw all or any part of his Grandfathered Subaccount (to the extent vested)
under his Rollover/Transfer Account under the Plan at any time.

 
 

--------------------------------------------------------------------------------

 





B.           Vesting.  A Member or Inactive Member a who was a participant in
the AOP Plan and who had amounts transferred to the Plan in connection with the
merger of the AOP Plan with and into the Plan shall be vested in his Profit
Sharing Account under the Plan in accordance with the vesting schedule set forth
in Section 6.4(b) of the AOP Plan provided that such AOP Participant had three
or more Years of Vesting Service under the AOP Plan as of the April 8, 2005.  In
the case of an AOP Participant who did not have three or more Years of Vesting
Service under the AOP Plan as of the April 8, 2005, notwithstanding anything in
Section 7.2 of the Plan to the contrary, as of April 8, 2005, such participant
shall have a Vested Interest in his Profit Sharing Account under the Plan equal
to the Vested portion of such participant’s Discretionary Contributions
Subaccount under the AOP Plan immediately prior to April 8, 2005 and thereafter
his Vested Interest shall increase (but never decrease, except in the case of a
loss of Vesting Service pursuant to Section 7.7 of the Plan) in accordance with
Section 7.2 of the Plan based on additional years of Vesting Service (if any)
earned by such participant after April 8, 2005.


Dresser, Inc. Retirement and Savings Plan




A.           Withdrawals.  A Member or Inactive Member who was a participant in
the Dresser, Inc. Retirement and Savings Plan (the “Dresser Plan”), who had
amounts transferred to the Plan in connection with a direct plan-to-plan of
certain accounts under the Dresser Plan into the Plan, and who is receiving
compensation from a Controlled Entity may withdraw all or any part of the
Grandfathered Subaccount portion of his Rollover/Transfer Account, to the extent
then vested, at any time.
 
B.           Vesting.  A Member or Inactive Member a who was a participant in
the Dresser Plan, who had amounts transferred to the Plan in connection with the
direct plan-to-plan transfer of certain accounts under the Dresser Plan into the
Plan (a “Dresser Transferee”), and who had any amount credited to his Profit
Sharing Account under the Dresser Plan as of January 1, 2006 shall be vested in
his Profit Sharing Account under the Plan in accordance with the vesting
schedule set forth in Sections 8.3(b) and 8.3(c) of the Dresser Plan as of
January 1, 2006.   The Vested Interest of each Dresser Transferree in all other
amounts transferred from the Dresser Plan to the Plan in connection with such
plan-to-plan transfer shall be 100%.
 
NuFlo Technologies, Inc. 401(k) Plan
 
A.           Withdrawals.  A Member or Inactive Member a who was a participant
in the NuFlo Technologies, Inc. 401(k) (the “NuFlo Plan”), who had amounts
transferred to the Plan in connection with the merger of the NuFlo Plan with and
into the Plan, and who is receiving compensation from a Controlled Entity may
withdraw all or any part of his Grandfathered Subaccount (to the extent vested)
under his Rollover/Transfer Account under the Plan at any time.
 
B.           Vesting.  A Member or Inactive Member a who was a participant in
the NuFlo Plan and who had amounts transferred to the Plan in connection with
the merger of the NuFlo Plan with and into the Plan shall be vested in his
Nonelective Account under the Plan in accordance with the vesting schedule set
forth in Section 1.15(b) of the NuFlo Plan Adoption Agreement provided that such
participant had three or more Years of Vesting Service under the NuFlo Plan as
of January 1, 2006.  In the case of a NuFlo Participant who did not have three
or more Years of Vesting Service under the NuFlo Plan as of January 1, 2006,
then, as of January 1, 2006, such participant shall have a Vested Interest in
his Nonelective Account under the Plan equal to the Vested portion of such
participant’s Nonelective Employer Contributions subaccount under the NuFlo Plan
immediately prior to January 1, 2006, and thereafter his Vested Interest shall
increase (but never decrease, except in the case of a loss of Vesting Service
pursuant to Section 7.7 of the Plan) in accordance with the vesting schedule in
Section 7.2 of the Plan based on additional years of Vesting Service (if any)
earned by such participant after January 1, 2006.
 

